Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of November 23, 2004,
by and among Global Power Equipment Group Inc., a Delaware corporation, with
headquarters located at 6120 South Yale Street, Suite 1480, Tulsa, Oklahoma
74136 (the “Company”), the investors listed on the Schedule of Buyers attached
hereto (individually, a “Buyer”, and collectively, the “Buyers”), and Kings Road
Investments Ltd., a Cayman Islands organized limited company, in its capacity as
Collateral Agent for the Buyers.

 

WHEREAS:

 

A. The Company and each Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of
Regulation D (“Regulation D”) and as promulgated by the United States Securities
and Exchange Commission (the “SEC”) under the 1933 Act;

 

B. The Company has authorized the subordinated convertible notes of the Company
in the form attached hereto as Exhibit A (together with any subordinated
convertible notes issued in replacement thereof in accordance with the terms
thereof, the “Notes”), which Notes shall be convertible into shares of the
Company’s Common Stock, par value $0.01 per share (the “Common Stock”) (as
converted, the “Conversion Shares”), in accordance with the terms of the Notes;

 

C. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, that aggregate principal amount of
Notes set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers (which aggregate principal amount for all Buyers shall be $69,000,000);

 

D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Conversion Shares under the 1933 Act and
the rules and regulations promulgated thereunder, and applicable state
securities laws;

 

E. The Notes are to be secured by any balances contained in the Redemption
Collateral Account and the Williams Acquisition Collateral Account (as such
terms are defined in Section 4(p) below); and

 

F. The Notes and the Conversion Shares collectively are referred to herein as
the “Securities”.



--------------------------------------------------------------------------------

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1. PURCHASE AND SALE OF NOTES.

 

(a) Purchase of Notes.

 

(i) Notes. Subject to the satisfaction (or waiver) of the conditions set forth
in Sections 6 and 7 below, the Company shall issue and sell to each Buyer, and
each Buyer severally, but not jointly, agrees to purchase from the Company on
the Closing Date (as defined below), a principal amount of Notes, as is set
forth opposite such Buyer’s name in column (3) on the Schedule of Buyers (the
“Closing”).

 

(ii) Closing. The Closing shall occur on the Closing Date at the offices of
Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022.

 

(iii) Purchase Price. The purchase price for each Buyer (the “Purchase Price”)
of the Notes to be purchased by each such Buyer at the Closing shall be equal to
$1.00 for each $1.00 of principal amount of Notes being purchased by such Buyer
at the Closing.

 

(b) Closing Date. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York Time, November 23, 2004, subject to notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below (or such later date as is mutually agreed to by the Company and
each Buyer).

 

(c) Form of Payment. On the Closing Date, (i) each Buyer shall pay its Purchase
Price to the Company for the Notes to be issued and sold to such Buyer at the
Closing, by wire transfer of immediately available funds in accordance with the
Company’s written wire instructions, and (ii) the Company shall deliver to each
Buyer the Notes (in the principal amounts as such Buyer shall request or, if no
such request is made, a single Note with a principal amount equal to the
aggregate principal amount of Notes to be purchased by such Buyer) which such
Buyer is then purchasing, duly executed on behalf of the Company and registered
in the name of such Buyer or its designee.

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer represents and warrants with respect to only itself that:

 

(a) No Public Sale or Distribution. Such Buyer is (i) acquiring the Notes and
(ii) upon conversion of the Notes will acquire the Conversion Shares issuable
upon conversion of the Notes, in the ordinary course of business for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption from the registration requirements of the 1933 Act and
applicable state securities laws. Such Buyer is acquiring the

 

-2-



--------------------------------------------------------------------------------

Securities hereunder in the ordinary course of its business. Such Buyer does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities.

 

(b) Accredited Investor Status. Such Buyer is an institutional “accredited
investor” as that term is defined in Rule 501(a) (1), (2), (3) or (7) of
Regulation D.

 

(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

 

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk. Each Buyer is able to bear the risk of an investment in the Securities
including, without limitation, the risk of total loss of its investment. Such
Buyer has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(f) Transfer or Resale. Such Buyer understands that except as provided in this
Agreement and the Registration Rights Agreement: (i) the Securities have not
been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) such Buyer shall have delivered to the
Company an opinion of counsel of recognized standing, in form and substance
reasonably acceptable to the Company, to the effect that such Securities to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (C) such Buyer provides the Company with
assurance reasonably acceptable to the Company (which may, at the Company’s
option include an opinion of counsel of recognized standing in form and
substance reasonably acceptable to the Company) that such Securities can

 

-3-



--------------------------------------------------------------------------------

be sold, assigned or transferred pursuant to Rule 144 or Rule 144A promulgated
under the 1933 Act, as amended, (or a successor rule thereto) (collectively,
“Rule 144”); (ii) any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144 and further, if Rule 144 is
not applicable, any resale of the Securities under circumstances in which the
seller (or the Person (as defined in Section 3(s)) through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the 1933
Act) may require compliance with some other exemption under the 1933 Act or the
rules and regulations of the SEC thereunder; and (iii) neither the Company nor
any other Person is under any obligation to register the Securities under the
1933 Act or any state securities laws or to comply with the terms and conditions
of any exemption thereunder. Each Buyer represents that it understands that the
Notes (but not the Conversion Shares) are subject to certain restrictions on
transfer set forth in Section 19 of the Notes. Subject to Section 19 of the
Notes, the Securities may be pledged in connection with a bona fide margin
account or other loan secured by the Securities and such pledge of Securities
shall not be deemed to be a transfer, sale or assignment of the Securities
hereunder, and no Buyer effecting a pledge of Securities shall be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document,
including, without limitation, this Section 2(f); provided, that in order to
make any sale, transfer or assignment of Securities, such Buyer and its pledgee
makes such disposition in accordance with Section 19 of the Notes and in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act.

 

(g) Legends.

 

(i) Until the expiration of the holding period applicable to sales thereof under
Rule 144(k) under the 1933 Act (or any successor provision), any certificate
evidencing such Note (and all securities issued in exchange therefor or
substitution thereof, other than Conversion Shares, if any, issued upon
conversion thereof, which shall bear the legend set forth in (ii) below, if
applicable) shall bear a legend in substantially the following form, unless such
Note has been sold pursuant to a registration statement that has been declared
effective under the 1933 Act (and which continues to be effective at the time of
such transfer) or pursuant to Rule 144 under the 1933 Act or any similar
provision then in force, or unless otherwise agreed by the Company in writing,
with written notice thereof to the transfer agent:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THE HOLDER HEREOF, BY PURCHASING THIS SECURITY
AGREES FOR THE BENEFIT OF GLOBAL POWER EQUIPMENT GROUP INC. THAT THIS SECURITY
MAY NOT BE RESOLD OR OTHERWISE TRANSFERRED OTHER THAN (1) TO GLOBAL POWER
EQUIPMENT GROUP INC. OR ANY AFFILIATE THEREOF, (2) IN A TRANSACTION ENTITLED TO
AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF
AVAILABLE), (3) SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE
144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON WHOM THE SELLER

 

-4-



--------------------------------------------------------------------------------

REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE RESALE OR OTHER TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (4) PURSUANT TO ANOTHER AVAILABLE EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT, SUBJECT, IN THE CASE OF CLAUSES (2)
OR (4), TO THE RECEIPT BY GLOBAL POWER EQUIPMENT GROUP INC. OF AN OPINION OF
COUNSEL OF RECOGNIZED STANDING OR SUCH OTHER EVIDENCE REASONABLY ACCEPTABLE TO
GLOBAL POWER EQUIPMENT GROUP INC. THAT SUCH RESALE OR TRANSFER IS EXEMPT FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR (5) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT. THIS LEGEND WILL BE REMOVED UPON THE EARLIER
OF THE TRANSFER OF THIS NOTE PURSUANT TO CLAUSE (5) ABOVE OR UPON SATISFACTION
OF THE HOLDING PERIOD UNDER RULE 144(K) UNDER THE SECURITIES ACT (OR ANY
SUCCESSOR PROVISION).

 

THE NOTE REPRESENTED BY THIS CERTIFICATE (BUT NOT THE COMMON STOCK INTO WHICH
THIS NOTE MAY BE CONVERTED) IS ALSO SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER
SET FORTH IN SECTION 19 OF THIS NOTE.

 

THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THIS SECURITY; PROVIDED, HOWEVER,
THAT IN ORDER TO MAKE ANY SALE, TRANSFER OR ASSIGNMENT OF THIS SECURITY, THE
HOLDER AND ITS PLEDGEE MUST MAKE SUCH DISPOSITION IN ACCORDANCE WITH SECTION 19
OF THIS NOTE, IF APPLICABLE, AND IN ACCORDANCE WITH THE CONDITIONS SET FORTH
ABOVE.

 

ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTIONS 3 AND 19 HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS
NOTE AND, ACCORDINGLY, THE COMMON STOCK ISSUABLE UPON CONVERSION HEREOF MAY BE
LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii)
OF THIS NOTE.

 

THE HOLDER OF THIS SECURITY IS ENTITLED TO THE BENEFITS OF A REGISTRATION RIGHTS
AGREEMENT DATED NOVEMBER 23, 2004 AND, BY ITS ACCEPTANCE HEREOF, AGREES TO BE
BOUND BY AND TO COMPLY WITH THE PROVISIONS OF SUCH REGISTRATION RIGHTS
AGREEMENT.

 

-5-



--------------------------------------------------------------------------------

(ii) Until the expiration of the holding period applicable to sales thereof
under Rule 144(k) under the Securities Act (or any successor provision), any
stock certificate representing Conversion Shares issued upon conversion of any
Note shall bear a legend in substantially the following form, unless such
Conversion Shares have been sold pursuant to a registration statement that has
been declared effective under the 1933 Act (and which continues to be effective
at the time of such transfer) or pursuant to Rule 144 under the 1933 Act or any
similar provision then in force, or unless otherwise agreed by the Company in
writing, with written notice thereof to the transfer agent:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THE HOLDER HEREOF, BY PURCHASING THIS SECURITY
AGREES FOR THE BENEFIT OF GLOBAL POWER EQUIPMENT GROUP INC. THAT THIS SECURITY
MAY NOT BE RESOLD OR OTHERWISE TRANSFERRED OTHER THAN (1) TO GLOBAL POWER
EQUIPMENT GROUP INC. OR ANY AFFILIATE THEREOF, (2) IN A TRANSACTION ENTITLED TO
AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF
AVAILABLE), (3) SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE
144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE RESALE OR OTHER TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (4) PURSUANT TO ANOTHER AVAILABLE EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT, SUBJECT, IN THE CASE OF CLAUSES (2)
OR (4), TO THE RECEIPT BY GLOBAL POWER EQUIPMENT GROUP INC. OF AN OPINION OF
COUNSEL OF RECOGNIZED STANDING OR SUCH OTHER EVIDENCE REASONABLY ACCEPTABLE TO
GLOBAL POWER EQUIPMENT GROUP INC. THAT SUCH RESALE OR TRANSFER IS EXEMPT FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR (5) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT. THIS LEGEND WILL BE REMOVED UPON THE EARLIER
OF THE TRANSFER OF THIS SECURITY PURSUANT TO CLAUSE (5) ABOVE OR UPON
SATISFACTION OF THE HOLDING PERIOD UNDER RULE 144(K) UNDER THE SECURITIES ACT
(OR ANY SUCCESSOR PROVISION).

 

THE HOLDER OF THIS SECURITY IS ENTITLED TO THE BENEFITS OF A REGISTRATION RIGHTS
AGREEMENT DATED NOVEMBER 23, 2004

 

-6-



--------------------------------------------------------------------------------

AND, BY ITS ACCEPTANCE HEREOF, AGREES TO BE BOUND BY AND TO COMPLY WITH THE
PROVISIONS OF SUCH REGISTRATION RIGHTS AGREEMENT.

 

BECAUSE OF THE FOREGOING RESTRICTIONS, PURCHASERS ARE ADVISED TO CONSULT LEGAL
COUNSEL PRIOR TO MAKING ANY RESALE, PLEDGE OR TRANSFER OF ANY OF THE SECURITIES.

 

(j) Organization; Authorization. Such Buyer is duly organized, validly existing
and in good standing (to the extent such concept is applicable) under the laws
of the jurisdiction in which it is organized and has the requisite
organizational power and authority to carry on its business as now being
conducted. Such Buyer has the requisite organizational power and authority to
enter into and perform its obligations under this Agreement and the Transaction
Documents (as defined in Section 3(b)) to which it is a party.

 

(k) Validity; Enforcement. This Agreement and the Registration Rights Agreement
have been duly and validly authorized, executed and delivered on behalf of such
Buyer and shall constitute the legal, valid and binding obligations of such
Buyer enforceable against such Buyer in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity and
subject to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

(l) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement and the consummation by such
Buyer of the transactions contemplated hereby and thereby will not (i) result in
a violation of the organizational documents of such Buyer or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses (ii)
and (iii) above, for such conflicts, defaults, rights or violations which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder.

 

(m) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

 

(n) Certain Trading Activities. Such Buyer has not directly or indirectly, nor
has any Person acting on behalf of or pursuant to any understanding with such
Buyer, engaged in any transactions in the securities of the Company (including,
without limitation, any Short Sales (as defined below) involving the Company’s
securities) since the date that such Buyer has executed a confidentiality
agreement with Banc of America Securities LLC regarding an investment in the
Company. For purposes of this Section, “Short Sales” include, without

 

-7-



--------------------------------------------------------------------------------

limitation, all “short sales” as defined in Rule 200 of Regulation SHO adopted
under the Exchange Act (as defined in Section 3(f) below) and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
short sales, swaps and similar arrangements (including on a total return basis),
and sales and other transactions through non-US broker-dealers or foreign
regulated brokers having the effect of hedging the securities of the Company or
the investment contemplated under this Agreement. Such Buyer covenants that
neither it, nor any person acting on its behalf or pursuant to any understanding
with it, will engage in any transactions in the securities of the Company
(including Short Sales) (a) prior to the time that the transactions contemplated
by this Agreement are publicly disclosed, or (b) in violation of any laws or any
rules or regulations of the SEC.

 

(o) Source of Funds. Either (i) the funds to be used by such Buyer to purchase
or hold the Notes to be acquired and held by such Buyer do not constitute assets
of any employee benefit plan which is subject to Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or any “plan”
which is subject to Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”), or (ii) the purchase and holdings of the Notes by such
Buyer are exempt from the prohibited transaction provisions of Section 406 of
ERISA and Section 4975 of the Code pursuant to one or more applicable statutory
or administrative exemptions. Such Buyer, and each subsequent holder of any
Note, covenants that it will not dispose of the Notes to be purchased by it or
any interest therein (including, without limitation, any transfer by a change in
the capacity in which such Buyer holds in its investment in such Notes) to any
person unless such person shall (1) make all warranties and representations of
such Buyer contained in this Section 2(o) and (2) assume all covenants of such
Buyer contained in this Section 2(o).

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that:

 

(a) Organization and Qualification. The Company and its “Subsidiaries” (which
for purposes of this Agreement means any entity in which the Company, directly
or indirectly, owns a majority of the equity interests entitled to vote in the
election of directors in the ordinary course without the occurrence of any
contingency) are duly organized, validly existing and in good standing (to the
extent such concept is applicable) under the laws of the jurisdiction in which
they are organized, and have the requisite organizational power and authority to
own their properties and to carry on their business as now being conducted. Each
of the Company and its Subsidiaries which is a corporation is duly qualified as
a foreign corporation to do business and is in good standing (to the extent such
concept is applicable) in every jurisdiction in which its ownership of property
or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect. As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on (i)
the operations, business, properties, liabilities (actual or contingent) or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, (ii) on the transactions contemplated hereby or by the other

 

-8-



--------------------------------------------------------------------------------

Transaction Documents or (iii) on the authority or ability of the Company to
perform its obligations under the Transaction Documents (as defined below). The
Company has no Subsidiaries except as set forth on Schedule 3(a).

 

(b) Authorization; Enforcement; Validity. The Company has the requisite
organizational power and authority to enter into and perform its obligations
under this Agreement, the Notes, the Registration Rights Agreement, the Account
Control Agreements (as defined in Section 4(n)), the Irrevocable Transfer Agent
Instructions (as defined in Section 5(b)) and each of the other agreements
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement (collectively, the “Transaction Documents”) and
to issue the Securities in accordance with the terms hereof and thereof. The
execution and delivery of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Notes and the reservation for
issuance and the issuance of the Conversion Shares issuable upon conversion
thereof, have been duly authorized by the Company’s Board of Directors and,
except for such filings as may be required after the closing date pursuant to
the Registration Rights Agreement, required under any “Blue Sky” laws or by the
requirements of the Principal Market (as defined below), no further filing,
consent or authorization is required by the Company, its Board of Directors or
its stockholders. This Agreement and the other Transaction Documents of even
date herewith have been duly executed and delivered by the Company, and
constitute the legal, valid and binding obligations of the Company enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity and subject to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

(c) Issuance of Securities. The issuance of the Notes is duly authorized and,
upon issuance in accordance with the terms hereof, the Notes shall be free from
all taxes, liens and charges with respect to the issue thereof. As of the
Closing, a number of shares of Common Stock shall have been duly authorized and
reserved for issuance which equals 120% of the maximum number of shares of
Common Stock issuable upon conversion of the Notes to be issued at such Closing.
Upon conversion or issuance in accordance with the Notes, the Conversion Shares
will be validly issued, fully paid and nonassessable and free from all taxes,
liens and charges with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock. Assuming the
accuracy of each of the representations and warranties of each of the Buyers
contained in Section 2, the issuance by the Company of the Securities is exempt
from registration under the 1933 Act.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Notes and reservation for issuance and issuance of the Conversion Shares)
will not (i) result in a violation of the certificate of incorporation, any
certificate of designations, preferences and rights of any outstanding series of
preferred stock or bylaws of the Company or any of its Subsidiaries or (ii)

 

-9-



--------------------------------------------------------------------------------

conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party except which are the subject of written waivers or consents which have
been obtained or effected on or prior to the Closing Date or would not have a
Material Adverse Effect or (iii) except as would not have a Material Adverse
Effect result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and the
rules and regulations of The New York Stock Exchange, Inc. (the “Principal
Market”)) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected.

 

(e) Consents. Except for (i) a supplemental listing application with the
Principal Market with respect to the Conversion Shares, (ii) the 8-K Filing (as
defined in Section 4(i)) and (iii) the registration statement, the reports
required under Regulation D and any related state “Blue Sky” filings required to
be filed with respect to the Conversion Shares pursuant to the Registration
Rights Agreement and the receipt of a declaration of the effectiveness thereof,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under the Transaction
Documents, in each case in accordance with the terms hereof or thereof. All
consents, authorizations, orders, filings and registrations which the Company is
required to obtain or effect pursuant to the preceding sentence have been
obtained or effected on or prior to the Closing Date (except for (x) the 8-K
Filing (as defined in Section 4(i)) and (y) the registration statement, the
reports required under Regulation D and any related state “Blue Sky” filings
required to be filed with respect to the Conversion Shares pursuant to the
Registration Rights Agreement and the receipt of a declaration of the
effectiveness thereof), and the Company and its Subsidiaries are unaware of any
facts or circumstances which might prevent the Company from obtaining or
effecting any of the registration, application or filings pursuant to the
preceding sentence required to be obtained or effected. The Company is not in
violation of the listing requirements of the Principal Market and has no
knowledge of any facts which would reasonably lead to delisting or suspension of
the Common Stock in the foreseeable future.

 

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) an “affiliate” of the Company (as defined in
Rule 144) (an “Affiliate”) or (iii) to the knowledge of the Company based solely
on a review of available public filings on Schedule 13D or Schedule 13G, a
“beneficial owner” of more than 10% of the Common Stock (as defined for purposes
of Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)). The Company further acknowledges that no Buyer is acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions

 

-10-



--------------------------------------------------------------------------------

contemplated hereby and thereby is merely incidental to such Buyer’s purchase of
the Securities. The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on an
independent evaluation by the Company and its representatives.

 

(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Securities. The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than fees or commissions
of persons engaged by any Buyer or its investment advisor) relating to or
arising out of the transactions contemplated hereby. The Company shall pay, and
hold each Buyer harmless against, any liability, loss or expense (including,
without limitation, attorney’s fees and out-of-pocket expenses) arising in
connection with any such claim for fees or commissions. The Company acknowledges
that is has engaged Banc of America Securities LLC as placement agent (the
“Agent”) in connection with the sale of the Notes. Other than the Agent, the
Company has not engaged any placement agent or other agent in connection with
the sale of the Notes.

 

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities to be integrated with other offerings.

 

(i) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Notes will increase in certain
circumstances. The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Notes is absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company.

 

(j) Application of Takeover Protections; Rights Agreement. Except as disclosed
on Schedule 3(j), the Company and its board of directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation (as defined in Section 3(r)) or the laws of the
jurisdiction of its formation which is or could become applicable to any Buyer
as a result of the transactions contemplated by this Agreement, including,
without limitation, the

 

-11-



--------------------------------------------------------------------------------

Company’s issuance of the Securities and any Buyer’s ownership of the
Securities. The Company has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.

 

(k) SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Exchange Act (all of the
foregoing filed prior to the date hereof, and all exhibits included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”). As of
their respective dates, the SEC Documents complied as to form in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to the SEC Documents, and none of
the SEC Documents, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes, may be subject to
customary year-end adjustments or may be condensed or summary statements) and
fairly present in all material respects the financial position of the Company as
of the dates thereof and the results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).

 

(l) Absence of Certain Changes. Except as disclosed in Schedule 3(l), since
December 27, 2003, there has been no material adverse change and no material
adverse development in the business, properties, financial condition or results
of operations of the Company and its Subsidiaries, taken as a whole. Except as
disclosed in Schedule 3(l), since December 27, 2003, the Company has not (i)
declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, in excess of $3,000,000 outside of the ordinary course of business or
(iii) had capital expenditures, individually or in the aggregate, in excess of
$3,000,000. The Company has not taken any steps to seek protection pursuant to
any bankruptcy law nor does the Company have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so.
The Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent
(as defined below). For purposes of this Section 3(l), “Insolvent” means (i) the
present fair saleable value of the Company’s assets is less than the amount
required to pay the Company’s total Indebtedness (as defined in Section 3(s)),
(ii) the Company is unable to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, (iii) the Company intends to incur or believes that it will incur debts
that would be

 

-12-



--------------------------------------------------------------------------------

beyond its ability to pay as such debts mature or (iv) the Company has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

 

(m) No Undisclosed Events, Liabilities, Developments or Circumstances. Except
for (i) the offering and sale of the Securities and (ii) the Williams
Acquisition (as defined in Section 4(p)), no event, liability, development or
circumstance has occurred or exists, or is expected to occur with respect to the
Company or its Subsidiaries or their respective business, properties, results of
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws on a registration statement on Form S-3
filed with the SEC relating to an issuance and sale by the Company of its Common
Stock and which has not been publicly announced.

 

(n) Conduct of Business; Regulatory Permits. Except as would not have a Material
Adverse Effect, neither the Company nor its Subsidiaries is in violation of any
term of or in default under its Certificate of Incorporation, any Certificate of
Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company or Bylaws or their organizational charter or bylaws,
respectively. Neither the Company nor any of its Subsidiaries is in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or its Subsidiaries, except for violations which would
not, individually or in the aggregate, have a Material Adverse Effect. Without
limiting the generality of the foregoing, the Company is not in violation of any
of the rules, regulations or requirements of the Principal Market and has no
knowledge of any facts or circumstances which would reasonably lead to delisting
or suspension of the Common Stock by the Principal Market in the foreseeable
future. Except as disclosed on Schedule 3(n), since January 1, 2003 (i) the
Common Stock has been designated for quotation on the Principal Market, (ii)
trading in the Common Stock has not been suspended by the SEC or the Principal
Market and (iii) the Company has received no communication, written or oral,
from the SEC or the Principal Market regarding the suspension or delisting of
the Common Stock from the Principal Market. The Company and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and except as would not reasonably be expected to have
a Material Adverse Effect, neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

(o) Foreign Corrupt Practices. Except as would not reasonably be expected to
have a Material Adverse Effect, neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation

 

-13-



--------------------------------------------------------------------------------

of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended;
or (iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

 

(p) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof, except where such
noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.

 

(q) Transactions With Affiliates. Except as set forth on Schedule 3(q) and in
the SEC Documents filed at least ten days prior to the date hereof and other
than the grant of stock options disclosed on Schedule 3(r), none of the
officers, directors or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors) which is, taken
individually or in the aggregate with other unreported transactions, material,
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.

 

(r) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (x) 100,000,000 shares of Common Stock, of which as
of the date hereof, 46,366,148 shares of Common Stock are issued and
outstanding, 2,527,449 shares of Common Stock are reserved for issuance pursuant
to the Company’s stock option and purchase plans and 0 shares of Common Stock
are reserved for issuance pursuant to securities (other than the Notes)
exercisable or exchangeable for, or convertible into, shares of Common Stock,
and (y) 0 shares of preferred stock, of which as of the date hereof, none are
issued and outstanding. All of such outstanding shares have been, or upon
issuance will be, validly issued and are fully paid and nonassessable. Except as
disclosed in Schedule 3(r): (i) no shares of the Company’s capital stock are
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company or any of its Subsidiaries; (iii) there are no agreements
or arrangements under which the Company or any of its Subsidiaries is obligated
to register the sale of any of their securities under the 1933 Act (except the
Registration Rights Agreement); (iv) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any

 

-14-



--------------------------------------------------------------------------------

redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (v) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; and (vi) the Company does not have any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement. The
Company has filed as exhibits to the SEC Documents true, correct and complete
copies of the Company’s Certificate of Incorporation, as amended and as in
effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s Bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all securities convertible into, or exercisable or exchangeable
for, Common Stock and the material rights of the holders thereof in respect
thereto.

 

(s) Indebtedness and Other Contracts. Except as disclosed in Schedule 3(s),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined herein), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would result in a Material
Adverse Effect, (iii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect. For purposes of
this Agreement: (x) “Indebtedness” shall have the meaning ascribed to such term
in the Notes, a form of which is included as Exhibit A hereto, and (y) “Person”
means an individual, a limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization and a government
or any department or agency thereof.

 

(t) Absence of Litigation. Except as would not reasonably be expected to have a
Material Adverse Effect, there is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company, the
Common Stock or any of the Company’s Subsidiaries or any of the Company’s or the
Company’s Subsidiaries’ officers or directors in their capacities as such,
except as set forth in Schedule 3(t).

 

(u) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

 

(v) Employee Relations. Except as disclosed in Schedule 3(v), neither the

 

-15-



--------------------------------------------------------------------------------

Company nor any of its Subsidiaries is a party to any collective bargaining
agreement or employs any member of a union. The Company and its Subsidiaries
believe that their relations with their employees are generally good. No
executive officer of the Company (as defined in Rule 501(f) of the 1933 Act) has
notified the Company that such officer intends to leave the Company or otherwise
terminate such officer’s employment with the Company. To the knowledge of the
Company, no executive officer of the Company is (i) in violation of any material
term of any employment contract, non-competition agreement, or any other
agreement containing restrictive covenants with respect to his or her employment
and (ii) the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the matters in clause (i) above.

 

(w) Title. Except as would not reasonably be expected to have a Material Adverse
Effect, the Company and its Subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in Schedule 3(w) or such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and any of its Subsidiaries.
Any real property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

 

(x) Intellectual Property Rights. Except as set forth on Schedule 3(x) or as
would not reasonably be expected to have a Material Adverse Effect, the Company
and its Subsidiaries own or possess adequate rights or licenses to use all
trademarks, service marks and all applications and registrations therefor, trade
names, service marks, patents, patent rights, copyrights, original works of
authorship, inventions, trade secrets and other intellectual property rights
(“Intellectual Property Rights”) necessary to conduct their respective
businesses as now conducted. Except as set forth on Schedule 3(x) or as would
not reasonably be expected to have a Material Adverse Effect, none of the
Company’s Intellectual Property Rights have expired or terminated or have been
abandoned. Except as set forth on Schedule 3(x), the Company does not have any
knowledge of any infringement by the Company or its Subsidiaries of Intellectual
Property Rights of others. Except as set forth on Schedule 3(x) or as would not
reasonably be expected to have a Material Adverse Effect, the Company has not
received notice of any claim being made or brought, or to the knowledge of the
Company, being threatened, against the Company or its Subsidiaries regarding its
Intellectual Property Rights. The Company is unaware of any facts or
circumstances which might give rise to any of the foregoing claims. The Company
and its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their trade secrets.

 

(y) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to

 

-16-



--------------------------------------------------------------------------------

conduct their respective businesses and (iii) are in compliance with all terms
and conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(z) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
material Subsidiaries as owned by the Company or such Subsidiary.

 

(aa) Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

(bb) Internal Accounting Controls. Except as would not reasonably be expected to
have a Material Adverse Effect, the Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference.

 

(cc) Ranking of Notes. Except as contemplated in Section 16 of the Note or as
set forth on Schedule 3(cc), no Indebtedness of the Company is senior to or
ranks pari passu with the notes in right of payment, whether with respect of
payment of redemptions, interest, damages or upon liquidation or dissolution or
otherwise.

 

-17-



--------------------------------------------------------------------------------

(dd) Disclosure. The Company confirms that neither it nor any Person acting on
its behalf has provided any of the Buyers or their respective agents or counsel
with any information that constitutes material, nonpublic information. The
Company understands and confirms that each of the Buyers will rely on the
foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Buyers regarding the Company, its
business and the transactions contemplated hereby, including the Schedules to
this Agreement, furnished by or on behalf of the Company when taken as whole,
together with all other information provided or available in the SEC Documents,
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The Company
acknowledges and agrees that no Buyer makes or has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 2.

 

(ee) Form S-3 Eligibility. The Company is eligible to register the Conversion
Shares for resale by the Buyers using Form S-3 promulgated under the 1933 Act.

 

(ff) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in, or that has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid anyone any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company.

 

(gg) Collateral. The Company is and will be at all times the owner of the
Collateral (as defined in Section 4(p)) free and clear of any lien, except for
the security interest created by this Agreement and the subordinated lien of the
Company’s creditors under its Senior Credit Agreement and the related security
agreement. No effective financing statement or other instrument similar in
effect covering all or any part of the Collateral is on file in any recording or
filing office, except such as may have been filed in favor of the Collateral
Agent relating to this Agreement or under the Senior Credit Agreement and the
related security agreement.

 

(hh) Security Interest. This Agreement creates a valid security interest in
favor of the Collateral Agent (as defined in Section 4(o)) in the Collateral, as
security for the Obligations (as defined in Section 4(p)). Assuming the
Collateral Agent is at all times in control (as such term is defined in the New
York Uniform Commercial Code) of the Collateral, such security interest is, or
in the case of Collateral in which the Company obtain rights after the date
hereof, will be, a perfected, first priority security interest.

 

-18-



--------------------------------------------------------------------------------

4. COVENANTS.

 

(a) Commercially Reasonable Efforts. Each party shall use its commercially
reasonable efforts timely to satisfy each of the conditions to be satisfied by
it as provided in Sections 6 and 7 of this Agreement.

 

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall, on or before the Closing
Date, take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to the Closing Date. The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or “Blue Sky” laws of the states of the United
States following the Closing Date.

 

(c) Reporting Status. Until the date on which the Investors (as defined in the
Registration Rights Agreement) shall have sold all the Conversion Shares and
none of the Notes are outstanding (the “Reporting Period”), the Company shall
file all reports required to be filed with the SEC pursuant to the 1934 Act, and
the Company shall not voluntarily terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would otherwise permit such termination.

 

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for working capital purposes and/or to fund the Williams Acquisition
and not for the redemption or repurchase of any of its equity securities;
provided, however, that if the Williams Acquisition is not consummated on or
before June 30, 2005, proceeds from the sale of the Securities may be used for
mandatory prepayment as provided under the terms of Section 2.06(b) of the
Senior Credit Agreement (as defined in the Notes).

 

(e) Financial Information. The Company agrees to send the following to each
Investor during the Reporting Period unless the following are filed with the SEC
through EDGAR and are available to the public through the EDGAR system, (i)
within three (3) Business Days after the filing thereof with the SEC, a copy of
its Annual Reports on Form 10-K, its Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K and any registration statements (other than on Form S-8) or
amendments filed pursuant to the 1933 Act, (ii) within three (3) Business Days
after the release thereof, facsimile copies of all press releases issued by the
Company or any of its Subsidiaries, and (iii) copies of any notices and other
information made available or given to the stockholders of the Company
generally, substantially contemporaneously with the making available or giving
thereof to the stockholders.

 

(f) Listing. The Company shall use commercially reasonable efforts to promptly
secure the listing of all of the Registrable Securities (as defined in the
Registration

 

-19-



--------------------------------------------------------------------------------

Rights Agreement) upon each national securities exchange and automated quotation
system, if any, upon which shares of Common Stock are then listed (subject to
official notice of issuance) and shall maintain, such listing of all Registrable
Securities from time to time issuable under the terms of the Transaction
Documents. The Company shall use commercially reasonable efforts to maintain the
Common Stock’s authorization for listing on the Principal Market. Neither the
Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(f).

 

(g) Fees. The Company shall reimburse the Buyers in the aggregate amount of
$100,000 for the Buyers’ reasonable expenses incurred in connection with the
preparation, execution and performance of this Agreement and the transactions
contemplated hereunder, which amount will be net funded from the Purchase Price
payable by Kings Road Investments Ltd. at the Closing. The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or broker’s commissions (other than fees or commissions of persons engaged
by any Buyer or its investment advisor) relating to or arising out of the
transactions contemplated hereby, including, without limitation, any fees or
commissions payable to the Agent. The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim for fees or commissions. Except as otherwise set forth or in the
Transaction Documents, each party to this Agreement shall bear its own expenses
in connection with the sale of the Securities to the Buyers.

 

(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(f) hereof; provided that an
Investor and its pledgee shall be required to comply with the provisions of
Section 2(f) hereof in order to effect a sale, transfer or assignment of
Securities to such pledgee. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by an Investor.

 

(i) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York Time, on the fourth Business Day following the date hereof, the
Company shall file a Current Report on Form 8-K describing the terms of the
transactions contemplated by the Transaction Documents in the form required by
the Exchange Act, and attaching the material Transaction Documents (including,
without limitation, this Agreement, the form of Note, and the Registration
Rights Agreement) as exhibits to such filing (including all attachments, the
“8-K Filing”). From and after the filing of the 8-K Filing with the SEC, no
Buyer shall be in

 

-20-



--------------------------------------------------------------------------------

possession of any material, nonpublic information received from the Company, any
of its Subsidiaries or any of its respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing. The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide any Buyer with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the filing of the 8-K Filing with the SEC without the express
written consent of such Buyer. In the event of a breach of the foregoing
covenant by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees and agents, in addition to any other
remedy provided herein or in the Transaction Documents, a Buyer shall have the
right to require the Company to make prompt public disclosure of such material
non-public information and, if the Company fails to do so within one (1)
Business Day of such request to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, nonpublic
information without the prior approval by the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees or agents. No Buyer
shall have any liability to the Company, its Subsidiaries, or any of its or
their respective officers, directors, employees, stockholders or agents for any
such disclosure. Subject to the foregoing, neither the Company nor any Buyer
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, that the Company shall
be entitled, without the prior approval of any Buyer, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Notwithstanding
the foregoing, the Company shall not publicly disclose the name of any Buyer, or
include the name of any Buyer in any filing with the SEC or any regulatory
agency or the Principal Market, without the prior written consent of such Buyer,
except to the extent such disclosure (but not any disclosure as to the
controlling Persons thereof) is required by law or the Principal Market
regulations, in which case the Company shall provide the Buyers with prior
notice of such disclosure.

 

(j) Additional Notes; Variable Securities; Dilutive Issuances. For so long as
any Buyer beneficially owns any Securities, the Company will not issue any
securities that would cause a breach or default under the Notes. For so long as
any Notes remain outstanding, the Company shall not, in any manner, issue or
sell any rights, warrants or options to subscribe for or purchase Common Stock
or directly or indirectly convertible into or exchangeable or exercisable for
Common Stock (other than Excluded Securities (as defined in the Notes)) at a
price which varies or may vary with the market price of the Common Stock,
including by way of one or more reset(s) to any fixed price unless the
conversion, exchange or exercise price of any such security cannot be less than
the then applicable Conversion Price (as defined in the Notes) with respect to
the Common Stock under any into which any Note is convertible. For so long as
any Notes remain outstanding, the Company shall not, in any manner, enter into
or affect any Dilutive Issuance (as defined in the Notes) if the effect of such
Dilutive Issuance is to cause the Company to be required to issued upon
conversion of any Note any shares of Common Stock in excess of that number of
shares of Common Stock which the Company may issue upon conversion of the Notes
without breaching the Company’s obligations under the rules or regulations of
the Principal Market.

 

-21-



--------------------------------------------------------------------------------

(k) Corporate Existence. So long as any Buyer beneficially owns any Notes, the
Company shall maintain its corporate existence.

 

(l) Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, 120% of the
number of shares of Common Stock issuable upon conversion of the Notes being
issued at the Closing.

 

(m) Redemption Collateral Account.

 

(i) On or prior to the Closing, the Company shall establish with Banc of America
Securities LLC (the “Collateral Bank”) the Redemption Collateral Account (as
defined in Section 4(p)) and deposit in the Redemption Collateral Account the
amount of $9,000,000 (the “Redemption Collateral”). On or prior to the Closing,
the Company shall also cause the Collateral Bank to enter to an account control
agreement with the Collateral Agent with respect to the Redemption Collateral
Account, substantially in the form of Exhibit G (the “Closing Account Control
Agreement”). Upon the reasonable request of the Collateral Agent, the Company
shall also execute and deliver such other customary agreements and instruments
necessary to grant the Buyers a first priority perfected security interest in
the Redemption Collateral Account to secure the Notes. The Company agrees that
it shall not permit the Redemption Collateral Account to be subject to any lien,
pledge, charge, security interest or other encumbrance other than as provided in
Section 4(p) and the immediately preceding sentence or the subordinated lien of
the Company’s creditors under its Senior Credit Agreement.

 

(ii) The funds in the Redemption Collateral Account shall be distributed as
follows: (A) upon delivery by any holder or holders of Notes (each a “Redeeming
Holder”) of one or more Holder Collateral Redemption Notices (as defined in the
Notes), the Collateral Agent shall deliver written notice to the Collateral Bank
to disburse to such Redeeming Holders funds in an aggregate amount equal to the
aggregate principal amount of Notes that are the subject of such Holder
Collateral Redemption Notices; and (B) on the date (the “Permitted Termination
Notice Date”) which is six (6) months after the date on which a registration
statement under the 1933 Act with respect to the Common Stock underlying the
Notes is declared effective, the Collateral Agent shall serve the Collateral
Bank a notice (a “Redemption Collateral Termination Notice”) terminating its
security interest in the Redemption Collateral Account, provided that (i) the
Collateral Agent is reasonably satisfied that the Company has redeemed all Notes
which are the subject of validly delivered Holder Collateral Redemption Notices
and (ii) the Collateral Agent has not delivered to the Collateral Bank prior to
such date a “Notice of Exclusive Control” as defined in the Closing Account
Control Agreement, and such notice is then in effect and has not been waived,
rescinded or otherwise terminated. Upon delivery of the Redemption Collateral
Termination Notice to the Collateral Bank, the Closing Account Control Agreement
and any Lien created hereby and thereby shall terminate.

 

-22-



--------------------------------------------------------------------------------

(n) Williams Acquisition Collateral Account; Sufficient Cash Balance.

 

(i) On or prior to the Closing, the Company shall establish with the Collateral
Bank the Williams Acquisition Collateral Account (as defined in Section 4(p)).
If on or prior to April 30, 2005, the contemplated acquisition by the Company of
Williams Industries Services Group (the “Williams Acquisition”) has not been
consummated, then the Company shall deposit in the Williams Acquisition
Collateral Account the amount of $7,650,000 (the “Williams Acquisition
Collateral”). On or prior to the Closing, the Company shall cause the Collateral
Bank to enter into an account control agreement with the Collateral Agent with
respect to the Williams Acquisition Collateral Account, substantially in the
form of Exhibit H (the “Williams Acquisition Account Control Agreement”,
together with the Redemption Account Control Agreement, the “Account Control
Agreements”). Upon the reasonable request of the Collateral Agent, the Company
shall also execute and deliver such other customary agreements and instruments
necessary to grant the Buyers a first priority perfected security interest in
the Williams Acquisition Collateral Account to secure the Notes. The Company
agrees that it shall not permit the Williams Acquisition Collateral Account to
be subject to any lien, pledge, charge, security interest or other encumbrance
other than as provided in Section 4(p) and in the immediately preceding sentence
or the unperfected lien of the Company’s creditors under the Senior Credit
Agreement.

 

(ii) The funds in the Williams Acquisition Collateral Account shall be disbursed
as follows: (A) on each Interest Date (as defined in the Notes) the Collateral
Agent shall deliver written notice to the Collateral Bank to disburse to each
holder of Notes from the Williams Acquisition Collateral held in the Williams
Acquisition Collateral Account an amount equal to the accrued and unpaid
interest on such Notes; and (B) two Business Days prior to the date (the
“Williams Acquisition Date”) on which the Company intends to consummate the
acquisition of Williams Industrial Services Group (the “Williams Acquisition”),
the Collateral Agent upon the written instructions of the Company, shall direct
the Collateral Bank to disburse any funds remaining in the Williams Acquisition
Collateral Account on the Williams Acquisition Date in accordance with the
written instructions of the Company to pay a portion of the purchase price of
the Williams Acquisition or any related fees and expenses an (“Acquisition
Notice”). Upon the receipt by the Collateral Bank and the disbursement of the
funds in the Williams Acquisition Collateral Account on the Williams Acquisition
Date in accordance with the Acquisition Notice, the Williams Account Control
Agreement and any Lien created hereby or thereby shall terminate.

 

(iii) From the date of this Agreement until the earlier of (A) the date the
Williams Acquisition is consummated or (B) the first business day of May 2005,
the Company shall at all times keep available unrestricted cash sufficient to
ensure that it has the funds necessary for deposit of the Williams Acquisition
Collateral into the Williams Acquisition Collateral Account in accordance with
the provisions of this Section 4(n).

 

(o) Collateral Agent. Kings Road Investments Ltd. (the “Collateral Agent”) is
hereby appointed as the collateral agent for the Buyers hereunder, and each
Buyer hereby

 

-23-



--------------------------------------------------------------------------------

authorizes the Collateral Agent (and its officers, directors, employees and
agents) to take any and all such actions on behalf of the Buyers with respect to
the Collateral and the Obligations in accordance with the terms of this
Agreement. The Collateral Agent shall not have, by reason hereof or any of the
other Transaction Documents, a fiduciary relationship in respect of any Buyer.
Neither the Collateral Agent nor any of its officers, directors, employees and
agents shall have any liability to any Buyer for any action taken or omitted to
be taken in connection hereof except to the extent caused by its own gross
negligence or willful misconduct, and each Buyer agrees to defend, protect,
indemnify and hold harmless the Collateral Agent and all of its officers,
directors, employees and agents (collectively, the “Indemnitees”) from and
against any losses, damages, liabilities, obligations, penalties, actions,
judgments, suits, fees, costs and expenses (including, without limitation,
reasonable attorneys’ fees, costs and expenses) incurred by such Indemnitee,
whether direct, indirect or consequential, arising from or in connection with
the performance by such Indemnitee of the duties and obligations of Collateral
Agent pursuant hereto.

 

(p) Security Interests Relating to Redemption Collateral Account and Williams
Acquisition Collateral Account.

 

(i) Grant of Security Interest. As collateral for the prompt payment and
performance of all of the Obligations (as hereinafter defined), the Company
hereby pledges and assigns to the Collateral Agent, and grants to the Collateral
Agent a continuing security interest in, the following, whether now existing or
hereafter acquired or arising (collectively, the “Collateral”): (A) all of the
Company’s rights, titles, interests, remedies, powers and privileges relating to
(1) Account Nos. BAS 24900382 and BANA 279368, established and maintained by the
Company with the Collateral Bank (the “Redemption Collateral Account”), and (2)
Account Nos. BAS 24900383 and BANA 279370, established and maintained by the
Company with the Collateral Bank (the “Williams Acquisition Collateral Account”,
and together with the Redemption Collateral Account, and all financial assets,
investment property, securities, cash and other property held in each such
account, and the proceeds thereof, and all certificates and instruments, if any,
representing or evidencing each such account, the “Collateral Accounts”),
together with all of the Company’s right, title and interest in and to the
Collateral Accounts, all financial assets, investment property, securities, cash
and other property, now or at any time thereafter held therein, credited thereto
or payable thereon, and all instruments, documents and other writings evidencing
the Collateral Accounts; and (B) any and all cash and non-cash proceeds and
products of any of the foregoing, including without limitation, any and all
dividends payable in cash or stock or other proceeds of conversions or splits of
any securities held in the Collateral Accounts or proceeds of any insurance,
indemnity, instruments, warranty or guaranty payable to the Company from time to
time with respect to the Collateral and any and all other amounts from time to
time paid or payable under or in connection with any of the Collateral, whether
any of the foregoing take the form of investment property, accounts, inventory,
chattel paper, instruments, documents, general intangibles, equipment or any
other form.

 

(ii) Security for Obligations. The security interest created hereby in

 

-24-



--------------------------------------------------------------------------------

the Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (collectively,
the “Obligations”): the obligation of the Company to pay, as and when due and
payable (at scheduled maturity or by required prepayment or redemption,
acceleration, demand or otherwise), all amounts from time to time owing by it in
respect of the Notes, whether for principal, interest, fees or otherwise
(including, without limitation, amounts that but for the operation of Section
362(a) of the Bankruptcy Code would become due). Without limiting the generality
of the foregoing, this Agreement secures the payment of all amounts that
constitute part of the Obligations and would be owed by the Company to the
Collateral Agent under any of the Notes but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Company.

 

(iii) Collateral Covenants. The Company shall: (A) at the expense of the
Company, take all action that may be necessary in the reasonable judgment of the
Collateral Agent, in order to (1) perfect and protect any security interest
created or purported to be created hereby, (2) enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder with respect to the
Collateral, or (3) otherwise effect the purposes of this Agreement, including,
without limitation, (x) authorizing the Collateral Agent to file such financing
or continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Collateral Agent may
request, in order to perfect and preserve the security interests created or
purported to be created hereby, and (y) furnishing to the Collateral Agent from
time to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Collateral Agent may reasonably request, all in reasonable detail; (B) not sell,
assign, exchange or otherwise dispose of any of the Collateral except as
permitted hereby; (C) not create or suffer to exist any lien upon or with
respect to any of the Collateral except for the security interests created
hereunder and the subordinated lien of the Company’s creditors under its Senior
Credit Agreement; and (D) not take or fail to take any action which would in any
manner impair the amount or value of the Collateral.

 

(iv) Additional Provisions Concerning the Collateral; Power of Attorney.

 

(A) The Company hereby authorizes the Collateral Agent to file, without the
signature of the Company where permitted by law, one or more financing or
continuation statements, and amendments thereto, relating to the Collateral.

 

(B) The Company hereby irrevocably appoints the Collateral Agent the Company’s
attorney-in-fact and proxy, with full authority in the place and stead of the
Company and in the name of the Company or otherwise, from time to time in the
Collateral Agent’s reasonable discretion, to take any action and to execute any
instrument which the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation: (1) to
ask, demand, collect, sue for, recover, compound, receive and give acquittance
and receipts for moneys due and to become due under or

 

-25-



--------------------------------------------------------------------------------

in respect of any of the Collateral; (2) to receive, endorse, and collect any
drafts or other instruments, documents and chattel paper in connection with
clause (1) above; and (3) to file any claims or take any action or institute any
proceedings which the Collateral Agent may reasonably deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
the rights of the Collateral Agent with respect to any of the Collateral;
provided, however, that so long as no Event of Default shall have occurred and
be continuing, the Collateral Agent will not exercise its power as the Company’s
attorney-in-fact or proxy. This power is coupled with an interest and is
irrevocable until all of the Obligations are paid in full or the security
interest granted hereby terminates in accordance with its terms.

 

(C) If the Company fails to perform any agreement contained herein, the
Collateral Agent may itself perform, or cause performance of, such agreement or
obligation, and the reasonable out-of-pocket expenses of the Collateral Agent
incurred in connection therewith shall be payable by the Company under Section
9(k) hereof.

 

(D) The powers conferred on the Collateral Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the safe custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, the Collateral
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

 

(iv) Remedies. If any Event of Default shall have occurred and be continuing,
the Collateral Agent may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
of the rights and remedies of a secured party on default under the Uniform
Commercial Code (the “UCC”) currently in effect in the State of New York
(whether or not the UCC applies to the affected Collateral). Any cash held by
the Collateral Agent as Collateral and all cash proceeds received by the
Collateral Agent in respect of any collection from, or other realization upon,
all or any part of the Collateral may, in the discretion of the Collateral
Agent, be held by the Collateral Agent as collateral for, and/or then or at any
time thereafter applied (after payment of any amounts payable to the Collateral
Agent pursuant to Section 9(k) hereof) in whole or in part by the Collateral
Agent against, all or any part of the Obligations. Any surplus of such cash or
cash proceeds held by the Collateral Agent and remaining after payment in full
of all of the Obligations shall be paid over to whomsoever shall be lawfully
entitled to receive the same or as a court of competent jurisdiction shall
direct.

 

(v) Termination. The security interest created hereby will automatically
terminate at such time as (i) all funds in the Collateral Accounts are disbursed
in accordance with Section 4(m) or Section 4(n), as the case may be, or (ii), in
the case of the Williams Acquisition Collateral, upon consummation of the
Williams Acquisition, if earlier.

 

-26-



--------------------------------------------------------------------------------

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Notes), a register for the Notes, in which the Company shall record
the name and address of the Person in whose name the Notes have been issued
(including the name and address of each transferee), the principal amount of
Notes held by such Person. The Company shall keep the register open and
available at all times during business hours for inspection of any Buyer or its
legal representatives.

 

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares in such amounts as specified
from time to time by each Buyer to the Company upon conversion of the Notes in
the form of Exhibit C attached hereto (the “Irrevocable Transfer Agent
Instructions”). The Company warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5(b), and
stop transfer instructions to give effect to Section 2(g) hereof, will be given
by the Company to its transfer agent, and that the Securities shall otherwise be
freely transferable on the books and records of the Company as and to the extent
and subject to the limitations provided in this Agreement and the other
Transaction Documents. If a Buyer effects a sale, assignment or transfer of the
Securities in accordance with Section 2(f) and Section 19 of the Note, if
applicable, the Company shall permit the transfer and shall promptly instruct
its transfer agent to issue one or more certificates, or credit shares to the
applicable balance accounts at DTC, in such name and in such denominations as
specified by such Buyer to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves Conversion Shares sold,
assigned or transferred pursuant to an effective registration statement or
pursuant to Rule 144, the transfer agent shall issue such Securities to the
Buyer, assignee or transferee, as the case may be, without any restrictive
legend. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to a Buyer. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5(b) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5(b), that a
Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

Closing Date. The obligation of the Company hereunder to issue and sell the
Notes to each Buyer at the Closing is subject to the satisfaction, at or before
the Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Buyer with prior written
notice thereof:

 

(a) Each Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

 

-27-



--------------------------------------------------------------------------------

(b) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price (less, in the case of Kings Road Investment Ltd., the amount to
be withheld pursuant to Section 4(g)) for the Notes being purchased by such
Buyer and each other Buyer at the Closing by wire transfer of immediately
available funds pursuant to the wire instructions provided by the Company.

 

(c) The representations and warranties of each Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and each Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by each
Buyer at or prior to the Closing Date.

 

(d) No order of any court, arbitrator, or governmental or regulatory authority
shall be in effect which purports to enjoin or restrain any of the transactions
contemplated by this Agreement or the other Transaction Documents.

 

(e) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Notes.

 

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

Closing Date. The obligation of each Buyer hereunder to purchase the Notes at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for each
Buyer’s sole benefit and may be waived by such Buyer at any time in its sole
discretion by providing the Company with prior written notice thereof:

 

(a) The Company shall have executed and delivered to such Buyer (i) each of the
Transaction Documents and (ii) the Notes (in such principal amounts as such
Buyer shall request or, if no such request is made, a single Note with a
principal amount equal to the aggregate principal amount of Notes to be
purchased by such Buyer) being purchased by such Buyer at the Closing pursuant
to this Agreement.

 

(b) Such Buyer shall have received the opinion of White & Case LLP, the
Company’s counsel, dated as of the Closing Date, in substantially the form of
Exhibit D-1 attached hereto, and the opinion of Connors & Winters P.C., the
Company’s special securities counsel, dated as of the Closing Date in
substantially the form of Exhibit D-2.

 

(c) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit C attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

 

-28-



--------------------------------------------------------------------------------

(d) The Company shall have delivered to such Buyer a certificate evidencing the
incorporation and good standing of the Company and each of its domestic
Subsidiaries in such corporation’s state of incorporation issued by the
Secretary of State (or comparable office) of such state of incorporation, as of
a date within 10 days of the Closing Date.

 

(e) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within 10 days of the Closing Date.

 

(f) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Buyer (the “Resolutions”),
(ii) the Certificate of Incorporation and (iii) the Bylaws, each as in effect at
the Closing, in the form attached hereto as Exhibit E.

 

(g) The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Company shall have performed, satisfied and complied in all respects with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date. Such Buyer shall have received a certificate, executed by the
Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect in the form attached hereto as Exhibit F.

 

(h) The Company shall have delivered to such Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five days of the Closing Date.

 

(i) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.

 

(j) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Notes.

 

(k) No order of any court, arbitrator, or governmental or regulatory authority
shall be in effect which purports to enjoin or restrain any of the transactions
contemplated by this Agreement or the other Transaction Documents.

 

(l) Such Buyer shall have received a guaranty, in the form attached hereto as
Exhibit I, executed by all domestic Subsidiaries that are borrowers or
guarantors under the Senior Credit Agreement.

 

-29-



--------------------------------------------------------------------------------

(m) The lenders under the Senior Credit Agreement shall have validly consented
to (i) the creation of the Redemption Collateral Account and the Williams
Acquisition Collateral Account, (ii) the transfer of the Redemption Collateral
into the Redemption Collateral Account and the Williams Acquisition Collateral
into the Williams Acquisition Collateral Account and (iii) the creation of a
first priority security interest in such accounts as provided herein.

 

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, this if this Agreement is terminated by Buyers pursuant to
this Section 8, the Company shall remain obligated to reimburse the
non-breaching Buyers for the expenses described in Section 4(g) above.

 

9. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

-30-



--------------------------------------------------------------------------------

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e) Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyers, the Company, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Required Holders, and any amendment to this Agreement made in conformity with
the provisions of this Section 9(e) shall be binding on all Buyers and holders
of Notes, as applicable; provided, however, that no such amendment shall (i)
extend the maturity of the Note, reduce the interest rate, extend the time of
payment of interest thereon, or reduce the principal amount thereof or premium,
if any, thereon, or reduce any amount payable on redemption or repurchase
thereof or affect any amounts due to any holder or (ii) reduce the aforesaid
percentage of Notes, the holders of which are required to consent to any such
amendment, without the consent of the holders of all Notes then outstanding. No
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Notes then outstanding. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration also is offered on identical
terms to all of the parties to the Transaction Documents that are holders of
Notes. The Company has not, directly or indirectly, made any agreements with any
Buyers relating to the terms or conditions of the transactions contemplated by
the Transaction Documents except as set forth in the Transaction Documents.

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically

 

-31-



--------------------------------------------------------------------------------

generated and kept on file by the sending party); or (iii) one Business Day
after deposit with an overnight courier service, in each case properly addressed
to the party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

If to the Company:

 

Global Power Equipment Group Inc. 6120 South Yale Street Suite 1480 Tulsa,
Oklahoma 74136 Telephone:    (918) 488-0828 Facsimile:    (918) 274-2367
Attention:    General Counsel with a copy (which shall not constitute notice)
to: White & Case LLP 1155 Avenue of the Americas New York, New York 10036
Telephone:    (212) 819-8331 Facsimile:    (212) 354-8113 Attention:    S. Ward
Atterbury, Esq. For notices sent to all Buyers, a copy (for informational
purposes only) shall be sent to: Schulte Roth & Zabel LLP 919 Third Avenue New
York, New York 10022 Tel:    (212) 756-2000 Fax:    (212) 593-5955 Attention:   
Christian H. Mittweg, Esq.

 

If to the Transfer Agent:

 

EquiServe Trust Company, N.A. 250 Royall Street Canton, Massachusetts 02021
Telephone:    (781) 575-2000 Facsimile:    (781) 575-4812 Attention:    Monique
Hughes      Account Manager

 

-32-



--------------------------------------------------------------------------------

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers, or to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of Notes representing at least a majority of the
aggregate principal amount of the Notes then outstanding, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Notes). A Buyer
may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4, 5 and
9 shall survive the Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k) Indemnification. In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect

 

-33-



--------------------------------------------------------------------------------

investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(i), or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law. Except as otherwise set forth herein, the mechanics and procedures with
respect to the rights and obligations under this Section 9(k) shall be the same
as those set forth in Section 6 of the Registration Rights Agreement.

 

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

 

(n) Payment Set Aside. To the extent that the Company makes a payment or

 

-34-



--------------------------------------------------------------------------------

payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

 

(o) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Buyer confirms that
it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

 

[Signature Page Follows]

 

-35-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, the Company and the Collateral Agent have caused
their respective signature pages to this Securities Purchase Agreement to be
duly executed as of the date first written above.

 

COMPANY:

 

GLOBAL POWER EQUIPMENT GROUP INC.

By:  

/s/ James P. Wilson

--------------------------------------------------------------------------------

Name:   James P. Wilson Title:   CFO and V.P. of Finance

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

BUYERS: KINGS ROAD INVESTMENTS LTD., in its capacity, as Buyer and Collateral
Agent By:  

/s/ Alexander E. Jackson

--------------------------------------------------------------------------------

Name:   Alexander E. Jackson Title:   Principal

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

STEELHEAD INVESTMENTS LTD.

By: HBK Investments L.P.

Title: Investment Advisor

By:  

/s/ David C. Haley

--------------------------------------------------------------------------------

Name:   David C. Haley Title:   Authorized Signatory

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

D.B. ZWIRN SPECIAL OPPORTUNITIES FUND, L.P. By:   D.B. Zwirn and Co., LP By:  

/s/ Perry A. Gruss

--------------------------------------------------------------------------------

Name:   Perry A. Gruss Title:   Chief Financial Officer

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

D.B. ZWIRN SPECIAL OPPORTUNITIES FUND, LTD. By:   D.B. Zwirn and Co., LP By:  

/s/ Perry A. Gruss

--------------------------------------------------------------------------------

Name:   Perry A. Gruss Title:   Chief Financial Officer

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

HCM/Z SPECIAL OPPORTUNITIES LLC By:   D.B. Zwirn and Co., LP By:  

/s/ Perry A. Gruss

--------------------------------------------------------------------------------

Name:   Perry A. Gruss Title:   Authorized Signatory

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Form of Note Exhibit B    Form of Registration Rights Agreement*
Exhibit C    Form of Irrevocable Transfer Agent Instructions** Exhibit D    Form
of Company Counsel Opinion** Exhibit E    Form of Secretary’s Certificate**
Exhibit F    Form of Officer’s Certificate** Exhibit G    Form of Redemption
Account Control Agreement** Exhibit H    Form of Williams Acquisition Account
Control Agreement** Exhibit I    Form of Subsidiary Guaranty***

 

SCHEDULES**

 

Schedule of Buyers Schedule 3(a)    Subsidiaries Schedule 3(j)    Application of
Takeover Protections; Rights Agreement Schedule 3(l)    Absence of Certain
Changes Schedule 3(n)    Conduct of Business; Regulatory Permits Schedule 3(q)
   Transactions with Affiliates Schedule 3(r)    Equity Capitalization Schedule
3(s)    Indebtedness and Other Contracts Schedule 3(t)    Litigation Schedule
3(v)    Employee Relations Schedule 3(w)    Title Schedule 3(x)    Intellectual
Property Schedule 3(cc)    Ranking of Notes

--------------------------------------------------------------------------------

* See Exhibit 10.2 to this Current Report on Form 8-K

 

** Omitted. The Registrant agrees to furnish supplementally a copy of any
omitted schedule or similar attachment to the Securities and Exchange Commission
upon its request.

 

*** See Exhibit 10.4 to this Current Report on Form 8-K



--------------------------------------------------------------------------------

Exhibit A

to

Securities Purchase Agreement

 

FORM OF CONVERTIBLE SENIOR SUBORDINATED NOTE

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THE HOLDER HEREOF, BY PURCHASING THIS SECURITY
AGREES FOR THE BENEFIT OF GLOBAL POWER EQUIPMENT GROUP INC. THAT THIS SECURITY
MAY NOT BE RESOLD OR OTHERWISE TRANSFERRED OTHER THAN (1) TO GLOBAL POWER
EQUIPMENT GROUP INC. OR ANY AFFILIATE THEREOF, (2) IN A TRANSACTION ENTITLED TO
AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF
AVAILABLE), (3) SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE
144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE RESALE OR OTHER TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (4) PURSUANT TO ANOTHER AVAILABLE EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT, SUBJECT, IN THE CASE OF CLAUSES (2)
OR (4), TO THE RECEIPT BY GLOBAL POWER EQUIPMENT GROUP INC. OF AN OPINION OF
COUNSEL OF RECOGNIZED STANDING OR SUCH OTHER EVIDENCE REASONABLY ACCEPTABLE TO
GLOBAL POWER EQUIPMENT GROUP INC. THAT SUCH RESALE OR TRANSFER IS EXEMPT FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR (5) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT. THIS LEGEND WILL BE REMOVED UPON THE EARLIER
OF THE TRANSFER OF THIS NOTE PURSUANT TO CLAUSE (5) ABOVE OR UPON SATISFACTION
OF THE HOLDING PERIOD UNDER RULE 144(K) UNDER THE SECURITIES ACT (OR ANY
SUCCESSOR PROVISION).

 

THE NOTE REPRESENTED BY THIS CERTIFICATE (BUT NOT THE COMMON STOCK INTO WHICH
THIS NOTE MAY BE CONVERTED) IS ALSO SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER
SET FORTH IN SECTION 19 OF THIS NOTE.

 

THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THIS SECURITY; PROVIDED, HOWEVER,
THAT IN ORDER TO MAKE ANY SALE, TRANSFER OR ASSIGNMENT OF THIS SECURITY, THE

 



--------------------------------------------------------------------------------

HOLDER AND ITS PLEDGEE MUST MAKE SUCH DISPOSITION IN ACCORDANCE WITH SECTION 19
OF THIS NOTE, IF APPLICABLE, AND IN ACCORDANCE WITH THE CONDITIONS SET FORTH
ABOVE.

 

ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTIONS 3 AND 19 HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS
NOTE AND, ACCORDINGLY, THE COMMON STOCK ISSUABLE UPON CONVERSION HEREOF MAY BE
LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii)
OF THIS NOTE.

 

THE HOLDER OF THIS SECURITY IS ENTITLED TO THE BENEFITS OF A REGISTRATION RIGHTS
AGREEMENT DATED NOVEMBER 23, 2004 AND, BY ITS ACCEPTANCE HEREOF, AGREES TO BE
BOUND BY AND TO COMPLY WITH THE PROVISIONS OF SUCH REGISTRATION RIGHTS
AGREEMENT.

 

2



--------------------------------------------------------------------------------

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

CONVERTIBLE SENIOR SUBORDINATED NOTE

 

Issuance Date: November 23, 2004       Principal: U.S. $[            ]

 

FOR VALUE RECEIVED, GLOBAL POWER EQUIPMENT GROUP INC., a Delaware corporation
(the “Company”), hereby promises to pay to the order of [            ] or
registered assigns (“Holder”) the amount set out above as the Principal (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date (as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof) and to pay interest (“Interest”) on any outstanding Principal
at the rate of 4.25% per annum, subject to periodic adjustment pursuant to
Section 2 (the “Interest Rate”), from the date set out above as the Issuance
Date (the “Issuance Date”) until the same becomes due and payable, whether upon
an Interest Date (as defined below), the Maturity Date, acceleration,
conversion, redemption or otherwise (in each case in accordance with the terms
hereof). This Convertible Senior Subordinated Note (including all Convertible
Senior Subordinated Notes issued in exchange, transfer or replacement hereof,
this “Note”) is one of an issue of Convertible Senior Subordinated Notes
(collectively, the “Notes” and such other Convertible Senior Subordinated Notes,
the “Other Notes”) issued on the Issuance Date pursuant to the Securities
Purchase Agreement (as defined below). Certain capitalized terms are defined in
Section 30.

 

(1) MATURITY. On the Maturity Date, the Holder shall surrender this Note to the
Company and the Company shall pay to the Holder an amount in cash representing
all outstanding Principal and accrued and unpaid Interest, if any. The “Original
Maturity Date” shall be November 23, 2011, as may be adjusted at the option of
the Holder (i) in the event that, and for so long as, an Event of Default (as
defined in Section 4(a)) shall have occurred and be continuing or any event
shall have occurred and be continuing which with the passage of time and the
failure to cure would result in a Conversion Failure, (ii) through the date that
is ten days after the consummation of a Change of Control (as defined in Section
5(a)) in the event that a Change of Control is publicly announced or a Change of
Control Notice (as defined in Section 5(a)) is delivered prior to the Maturity
Date and (iii) in the event that a Payment Blockage Notice (as defined in
Section 14(c)) is received from the Agent, until the Payment Blockage
Termination Date (as defined in Section 14(c)) (the Original Maturity Date as
may be adjusted, the “Maturity Date”).

 

(2) INTEREST; INTEREST RATE. Interest on this Note shall commence accruing on
the Issuance Date and shall be computed on the basis of a 365-day year and
actual days elapsed and shall be payable in arrears semi-annually and on the
Maturity Date during the period beginning on the Issuance Date and ending on,
and including, the Maturity Date (each, an “Interest Date”) with the first
Interest Date being May 23, 2005. Interest shall be payable on each Interest
Date in cash. Prior to the payment of Interest on an Interest Date, Interest on
this Note shall accrue at the Interest Rate. From and after the occurrence of an
Event of Default, the Interest Rate shall be increased to 9.25%. In the event
that such Event of Default is subsequently

 

3



--------------------------------------------------------------------------------

cured, the adjustment referred to in the preceding sentence shall cease to be
effective as of the date of such cure; provided that the Interest as calculated
at such increased rate during the continuance of such Event of Default shall
continue to apply to the extent relating to the days after the occurrence of
such Event of Default through and including the date of cure of such Event of
Default.

 

(3) CONVERSION OF NOTES. This Note shall be convertible into shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), on the
terms and conditions set forth in this Section 3.

 

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with Section
3(c), at the Conversion Rate (as defined below). The Company shall not issue any
fraction of a share of Common Stock upon any conversion. If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall pay to the Holder an amount in cash equal to the value of such fractional
share. The Company shall pay any and all documentary, stamp and similar taxes
that may be payable with respect to the issuance and delivery of Common Stock
upon conversion of any Conversion Amount. The Company shall not, however, be
required to pay any such tax which may be payable in respect of any transfer of
Securities involved in the issue and delivery of the Common Stock in any name
other than that of the Holder. Upon conversion, the Company shall pay all
accrued and unpaid Interest on the Conversion Amount being converted.

 

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

 

(i) “Conversion Amount” means the Principal to be converted, redeemed or
otherwise with respect to which this determination is being made.

 

(ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination, and subject to adjustment as provided herein,
$10.61.

 

(c) Mechanics of Conversion.

 

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 3(c)(iii), deliver this Note to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note

 

4



--------------------------------------------------------------------------------

in the case of its loss, theft or destruction). On or before the close of the
business on first Business Day following the date of receipt of a Conversion
Notice, the Company shall transmit by facsimile a confirmation of receipt of
such Conversion Notice to the Holder and the Company’s transfer agent (the
“Transfer Agent”). On or before the second Business Day following the date of
receipt of a Conversion Notice (the “Share Delivery Date”), the Company shall
(X) credit such aggregate number of shares of Common Stock to which the Holder
shall be entitled to the Holder’s or its designee’s balance account with
Depository Trust Company (“DTC”) through its Deposit Withdrawal Agent Commission
system or (Y) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, issue and deliver to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder shall be entitled. If this Note is physically surrendered for conversion
as required by Section 3(c)(iii) and the outstanding Principal of this Note is
greater than the Principal portion of the Conversion Amount being converted,
then the Company shall as soon as practicable and in no event later than three
Business Days after receipt of this Note and at its own expense, issue and
deliver to the holder a new Note (in accordance with Section 20(d)) representing
the outstanding Principal not converted. The Person or Persons entitled to
receive the shares of Common Stock issuable upon a conversion of this Note shall
be treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.

 

(ii) Company’s Failure to Timely Convert. If the Company shall fail (other then
by operation of Section 3(d)) to issue a certificate to the Holder or credit the
Holder’s balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon conversion of any Conversion Amount on or
prior to the date which is five (5) Business Days after the Conversion Date (a
“Conversion Failure”), then (A) the Company shall pay damages to the Holder for
each date of such Conversion Failure in an amount equal to 1.5% of the product
of (I) the sum of the number of shares of Common Stock not issued to the Holder
on or prior to the Share Delivery Date and to which the Holder is entitled, and
(II) the Closing Sale Price of the Common Stock on the Share Delivery Date and
(B) the Holder, upon written notice to the Company, may void its Conversion
Notice with respect to, and retain or have returned, as the case may be, any
portion of this Note that has not been converted pursuant to such Conversion
Notice; provided that the voiding of any conversion notice shall halt the
accrual of any claims for damages pursuant to this Section 3(c)(ii); provided,
further, that the voiding of a Conversion Notice shall not affect the Company’s
obligations to make any payments which have accrued prior to the date of such
notice pursuant to this Section 3(c)(ii) or otherwise.

 

(iii) Book-Entry. Notwithstanding anything to the contrary set forth herein,
upon conversion of any portion of this Note in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Note to the
Company unless (A) the full Conversion Amount represented by this Note is

 

5



--------------------------------------------------------------------------------

being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting physical
surrender and reissue of this Note. The Holder and the Company shall maintain
records showing the Principal converted and the dates of such conversions or
shall use such other method, reasonably satisfactory to the Holder and the
Company, so as not to require physical surrender of this Note upon conversion.

 

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Company shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with Section 25.

 

(d) Limitations on Conversions.

 

(i) Beneficial Ownership. The Company shall not effect any conversion of this
Note, and the Holder of this Note shall not have the right to convert any
portion of this Note pursuant to Section 3(a), to the extent that after giving
effect to such conversion, the Holder (together with the Holder’s affiliates)
would beneficially own in excess of 4.99% of the number of shares of Common
Stock outstanding immediately after giving effect to such conversion. For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its affiliates shall include the number of
shares of Common Stock issuable upon conversion of this Note with respect to
which the determination of such sentence is being made, but shall exclude the
number of shares of Common Stock which would be issuable upon (A) conversion of
the remaining, nonconverted portion of this Note beneficially owned by the
Holder or any of its affiliates and (B) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any Other Notes or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 3(d)(i),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended. For purposes of this Section
3(d)(i), in determining the number of outstanding shares of Common Stock, the
Holder may rely on the number of outstanding shares of Common Stock as reflected
in (x) the Company’s most recent Form 10-Q or Form 10-K, as the case may be, (y)
a more recent public announcement by the Company or (z) any other notice by the
Company or

 

6



--------------------------------------------------------------------------------

the Transfer Agent setting forth the number of shares of Common Stock
outstanding. For any reason at any time, upon the written or oral request of the
Holder, the Company shall within one Business Day confirm orally and in writing
to the Holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its affiliates since the date as of which
such number of outstanding shares of Common Stock was reported.

 

(ii) Principal Market Regulation. The Company shall not be obligated to issue
any shares of Common Stock upon conversion of this Note if the issuance of such
shares of Common Stock would exceed that number of shares of Common Stock which
the Company may issue upon conversion of the Notes without breaching the
Company’s obligations under the rules or regulations of the Principal Market
(the “Exchange Cap”), except that such limitation shall not apply in the event
that the Company (A) obtains the approval of its stockholders as required by the
applicable rules of the Principal Market for issuances of Common Stock in excess
of such amount or (B) obtains a written opinion from outside counsel to the
Company that such approval is not required, which opinion shall be reasonably
satisfactory to the holders of the Notes representing at least a majority of the
principal amounts of the Notes then outstanding. Until such approval or written
opinion is obtained, no purchaser of the Notes pursuant to the Securities
Purchase Agreement (the “Purchasers”) shall be issued, upon conversion of Notes,
shares of Common Stock in an amount greater than the product of the Exchange Cap
multiplied by a fraction, the numerator of which is the principal amount of
Notes issued to such Purchaser pursuant to the Securities Purchase Agreement on
the Issuance Date and the denominator of which is the aggregate principal amount
of all Notes issued to the Purchasers pursuant to the Securities Purchase
Agreement on the Issuance Date (with respect to each Purchaser, the “Exchange
Cap Allocation”). In the event that any Purchaser shall sell or otherwise
transfer any of such Purchaser’s Notes, the transferee shall be allocated a pro
rata portion of such Purchaser’s Exchange Cap Allocation, and the restrictions
of the prior sentence shall apply to such transferee with respect to the portion
of the Exchange Cap Allocation allocated to such transferee. In the event that
any holder of Notes shall convert all of such holder’s Notes into a number of
shares of Common Stock which, in the aggregate, is less than such holder’s
Exchange Cap Allocation, then the difference between such holder’s Exchange Cap
Allocation and the number of shares of Common Stock actually issued to such
holder shall be allocated to the respective Exchange Cap Allocations of the
remaining holders of Notes on a pro rata basis in proportion to the aggregate
principal amount of the Notes then held by each such holder.

 

7



--------------------------------------------------------------------------------

(4) RIGHTS UPON EVENT OF DEFAULT.

 

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

 

(i) the failure of the applicable Registration Statement required to be filed
pursuant to the Registration Rights Agreement to be declared effective by the
SEC on or prior to the date that is 60 days (or in the event the SEC determines
to review the Registration Statement, 150 days) after the Effectiveness Deadline
(as defined in the Registration Rights Agreement), or, while the applicable
Registration Statement is required to be maintained effective pursuant to the
terms of the Registration Rights Agreement, the effectiveness of the applicable
Registration Statement lapses for any reason (including, without limitation, the
issuance of a stop order) or is unavailable to any holder of the Notes for sale
of all of such holder’s Registrable Securities (as defined in the Registration
Rights Agreement) in accordance with the terms of the Registration Rights
Agreement, and such lapse or unavailability continues for a period of 10
consecutive Trading Days or for more than an aggregate of 30 Trading Days in any
365-day period (other than days during an Allowable Grace Period (as defined in
the Registration Rights Agreement));

 

(ii) the suspension from trading or failure of the Common Stock to be listed on
the Principal Market or an Eligible Market for a period of five consecutive
Trading Days or for more than an aggregate of seven Trading Days in any 365-day
period;

 

(iii) the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within ten (10) Business Days after
the applicable Conversion Date or (B) notice, written or oral, to any holder of
the Notes, including by way of public announcement or through any of its agents,
at any time, of its intention not to comply with a request for conversion of any
Notes into shares of Common Stock that is tendered in accordance with the
provisions of the Notes;

 

(iv) at any time following the twentieth consecutive Business Day that the
Holder’s Authorized Share Allocation (as defined in Section 12) is less than the
number of shares of Common Stock that the Holder would be entitled to receive
upon a conversion of the full Conversion Amount of this Note (without regard to
any limitations on conversion set forth in Section 3(d) or otherwise);

 

(v) the Company’s failure to pay to the Holder any amount of Principal, Interest
or other amounts when and as due under this Note or any other Transaction
Document (as defined in the Securities Purchase Agreement) to which the Holder
is a party, except, in the case of a failure to pay Interest when and as due, in
which case only if such failure continues for a period of at least five days;

 

8



--------------------------------------------------------------------------------

(vi) any payment default or non-payment default, provided such non-payment
default continues for a period of at least thirty (30) consecutive days after
the earlier to occur of (i) any executive officer of the Company becoming aware
of such default and (ii) the receipt of written notice from the Holder of such
default, under or acceleration prior to maturity of any Indebtedness (as defined
below) of the Company or any of its Subsidiaries (as defined in Section 3(a) of
the Securities Purchase Agreement) with an unpaid principal amount in excess of
$5,000,000 at the time of such default or acceleration other than with respect
to any Other Notes;

 

(vii) the Company or any of its Subsidiaries (other than an “Immaterial
Subsidiary” as defined in the Senior Credit Agreement), pursuant to or within
the meaning of Title 11, U.S. Code (the “Bankruptcy Code”), or any similar
Federal or state law for the relief of debtors (collectively, “Bankruptcy Law”),
(A) commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
receiver, trustee, assignee, liquidator or similar official (a “Custodian”) for
all or a material portion of its property, (D) makes a general assignment for
the benefit of its creditors or (E) admits in writing that it is generally
unable to pay its debts as they become due;

 

(viii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case which remains undischarged and unstayed for
sixty (60) calendar days, (B) appoints a Custodian of the Company or any of its
Subsidiaries or (C) orders the liquidation of the Company or any of its
Subsidiaries;

 

(ix) a final judgment or judgments for the payment of money aggregating in
excess of $5,000,000 are rendered against the Company or any of its Subsidiaries
(other than any Immaterial Subsidiary) and which judgments are not, within 60
days after the entry thereof, bonded, discharged, vacated or stayed pending
appeal, or are not discharged within 60 days after the expiration of such stay;
provided, however, that any judgment which is covered by insurance or an
indemnity from a credit worthy party shall not be included in calculating the
$5,000,000 amount set forth above so long as the Company provides the Holder a
written statement from such insurer or indemnity provider (which written
statement shall be reasonably satisfactory to the Holder) to the effect that
such judgment is covered by insurance or an indemnity and the Company will
receive the proceeds of such insurance or indemnity within 30 days of the
issuance of such judgment;

 

(x) the Company materially breaches any representation, warranty, covenant or
other term or condition of this Note, the Other Notes, or any other Transaction
Document to which the Holder is a party, except, in the case of a breach of a
covenant or other term or condition which is curable, only if such breach
continues for a period of at least thirty (30) consecutive days after the

 

9



--------------------------------------------------------------------------------

earlier to occur of (i) any executive officer of the Company becoming aware of
such breach and (ii) the receipt of written notice from the Holder of such
breach;

 

(xi) any breach or failure in any respect to comply with Section 16 of this
Note; or

 

(xii) any Event of Default (as defined in the Other Notes) occurs with respect
to any Other Notes.

 

(b) Redemption Right Upon Event of Default. Promptly after the occurrence of an
Event of Default with respect to this Note or any Other Note, the Company shall
deliver written notice thereof via facsimile and overnight courier (an “Event of
Default Notice”) to the Holder and the holders of the Other Notes. At any time
after the earlier of the Holder’s receipt of an Event of Default Notice and the
Holder becoming aware of an Event of Default, the Required Holders may require
the Company to redeem all or any portion of the Notes by delivering written
notice thereof (the “Event of Default Redemption Notice”) to the Company, which
Event of Default Redemption Notice shall indicate the portion of the Notes that
the Required Holders are electing to cause to be redeemed. The portion of this
Note subject to redemption by the Company pursuant to this Section 4(b) shall be
redeemed by the Company at a price equal to the greater of (i) the product of
(x) the Conversion Amount to be redeemed plus accrued and unpaid interest and
(y) the Event of Default Redemption Premium and (ii) the product of (A) the
Conversion Rate with respect to such Conversion Amount in effect at such time as
the Holder delivers an Event of Default Redemption Notice and (B) the Closing
Sale Price of the Common Stock on the date immediately preceding such Event of
Default (the “Event of Default Redemption Price”). Redemptions required by this
Section 4(b) shall be made in accordance with the provisions of Section 13.

 

(5) RIGHTS UPON CHANGE OF CONTROL.

 

(a) Change of Control. Each of the following events shall constitute a “Change
of Control”:

 

(i) any sale of all or substantially all of the assets of the Company to a third
party;

 

(ii) any merger of the Company with or into another corporation in which holders
of Common Stock immediately prior to the consummation of the merger do not
control 50% of the common stock of the surviving corporation; or

 

(iii) the acquisition by any “person” or “group” of persons (as such terms are
used in Section 13(d) and 14(d) of the Securities and Exchange Act of 1934, as
amended, and the related regulations) who have an expressed intent to control
the affairs of the Company of more than 50% of the outstanding Common Stock of
the Company.

 

No sooner than 15 days nor later than 10 days prior to the consummation of a
Change of Control of which the Company is aware, but not prior to the public
announcement of such Change of

 

10



--------------------------------------------------------------------------------

Control, the Company shall deliver written notice thereof via facsimile and
overnight courier to the Holder (a “Change of Control Notice”); provided that
the Company shall not at any time be obligated to deliver a Change of Control
Notice if the delivery of such notice would, in the Company’s reasonable
judgment, require the premature disclosure of a potential Change of Control
transaction or material non-public information with respect to such Change of
Control; and provided further that the Company shall deliver a Change of Control
Notice no later than three Business Days after it becomes aware of the
occurrence of a Change of Control.

 

(b) Assumption. On or prior to the consummation of any Change of Control, the
Company will secure from any Person purchasing the Company’s assets or Common
Stock or any successor resulting from such Change of Control (in each case, an
“Acquiring Entity”) a written agreement to guaranty the obligations of the
Company under the Notes and the Other Notes or assume the obligations of the
Company under this Note and the Other Notes. In addition if the common stock of
the Acquiring Entity is not listed or traded on an Eligible Market (a “Public
Acquiring Entity”), the Company shall make appropriate provision to insure that
the Holder will thereafter have the right to receive upon a conversion of this
Note, in lieu of the shares of Common Stock which would have been otherwise
receivable upon such conversion, such securities or other assets received by the
holders of Common Stock in connection with the consummation of such Change of
Control in such amounts as the Holder would have been entitled to receive had
this Note initially been issued with conversion rights for the form of such
consideration (as opposed to shares of Common Stock) at a conversion rate for
such consideration commensurate with the Conversion Rate as in effect
immediately prior to the Change of Control. In the event that the Acquiring
Entity is a Public Acquiring Entity, then in addition to the guaranty provided
for in the first sentence of this Section 5(b), the Company will ensure that
such Public Acquiring Entity delivers to each holder of Notes in exchange for
such Notes, a security of the Public Acquiring Entity evidenced by a written
instrument substantially similar in form and substance to the Notes, including,
without limitation, having a principal amount, interest rate, rank, security
interest, conversion price and conversion rights equivalent to those governing
the Notes held by such holder, such that this Note shall thereafter be
convertible into such common stock at an initial conversion rate equal to the
product of (x) the Conversion Rate then in effect and (y) a fraction the
numerator of which is the closing price of the Common Stock on the day
immediately preceding the consummation of the Change of Control and the
denominator of which is the closing price of such Public Acquiring Entity’s
common stock on the day immediately prior to the consummation of the Change of
Control. In the event that an Acquiring Entity is directly or indirectly
controlled by a company or entity whose common stock is listed, designated or
quoted on a securities exchange or trading market, then such Person shall be
deemed to be the Public Acquiring Entity for all purposes hereof. The provisions
of this Section shall apply similarly and equally to successive Changes of
Control and shall be applied without regard to any limitations on the conversion
or redemption of this Note.

 

(c) Redemption Right Upon Change of Control. At any time during the period
beginning after the Holder’s receipt of a Change of Control Notice and ending on
the date of the consummation of such Change of Control (or, in the event a
Change of Control Notice is not delivered at least 10 days prior to the
occurrence of a Change of Control, at any time on or after the date on which
such Change of Control Notice is delivered and ending 10 days after the delivery
of such Change of Control Notice), the Holder may require the Company to redeem
all or any portion of this Note by delivering written notice thereof (“Change of

 

11



--------------------------------------------------------------------------------

Control Redemption Notice”) to the Company, which Change of Control Redemption
Notice shall indicate the Conversion Amount the Holder is electing to redeem;
provided, however, that the Company shall not be under any obligation to redeem
all or any portion of this Note or to deliver the applicable Change of Control
Redemption Price unless and until the applicable Change of Control is
consummated; provided, further, that the Company will effect any redemption in
compliance with applicable securities laws, including, without limitation,
Section 14(e) of the Securities Exchange Act of 1934, as amended. If the Change
of Control transaction is terminated prior to its effective date, the surrender
for redemption and the right to redeem pursuant to this Section 5(c) will be
revoked and the Notes tendered pursuant to this Section 5(c) and Section 13 will
be returned to the Holder. The portion of this Note subject to redemption
pursuant to this Section 5(c) shall be redeemed by the Company at a price equal
to the greater of (i) the product of (x) the Change of Control Amount and (y)
the quotient determined by dividing (A) the Closing Sale Price of the Common
Stock immediately following the public announcement of such proposed Change of
Control by (B) the Conversion Price and (ii) the product of (A) the Change of
Control Redemption Premium and (B) the Conversion Amount being redeemed, in the
case of each of clause (i) and clause (ii) plus accrued and unpaid interest (the
“Change of Control Redemption Price”). Redemptions required by this Section 5(c)
shall be made in accordance with the provisions of Section 13 and shall have
priority to payments to stockholders in connection with a Change of Control.
“Change of Control Amount” means (x) in the case that the common stock of the
Acquiring Entity is not listed or traded on an Eligible Market, the product of
(A) the Conversion Amount being redeemed and (B) the Change of Control
Redemption Premium and (y) in all other cases, the Conversion Amount being
redeemed. “Eligible Market” means the Principal Market, The New York Stock
Exchange, Inc., the Nasdaq National Market, The Nasdaq SmallCap Market, the
American Stock Exchange, Inc., the London Stock Exchange plc or the Tokyo Stock
Exchange.

 

(6) RIGHTS UPON TRIGGERING EVENT.

 

(a) Triggering Event. If the Company incurs any indebtedness for borrowed money
other than Permitted Indebtedness and (a) at the time of such incurrence, the
trailing twelve months’ Consolidated EBITDA is not greater than or equal to
$30,000,000, or (b) as a result of such incurrence, the Consolidated Leverage
Ratio exceeds 4.75 to 1.0, then a “Triggering Event” shall be deemed to have
occurred.

 

(b) Removal of Restriction. If at any time after the Issuance Date and prior to
the occurrence of a Triggering Event, the Weighted Average Price of the Common
Stock equals or exceeds 150% of the Conversion Price as adjusted from time to
time hereunder for each of 15 out of 30 consecutive Trading Days, then the
provisions of this Section 6, will cease to be applicable and have no further
effect.

 

(c) Holder’s Redemption Right Upon Triggering Event. Promptly after the
occurrence of a Triggering Event, but in no event later than 30 days thereafter,
the Company shall deliver written notice thereof via facsimile and overnight
courier (a “Triggering Event Notice”) to the Holder. At any time during the 30
days following receipt of a Triggering Event Notice, the Holder may require the
Company to redeem all or any portion of this Note by delivering written notice
thereof (a “Triggering Event Redemption Notice”) to the Company, which
Triggering Event Redemption Notice shall indicate the portion of this Note the
Holder is

 

12



--------------------------------------------------------------------------------

electing to redeem. The portion of this Note subject to redemption by the
Company pursuant to this Section 6(c) shall be redeemed by the Company at a
price equal to the Conversion Amount plus accrued and unpaid interest
(“Triggering Event Redemption Price”). Redemptions required by this Section 6(c)
shall be made in accordance with the provisions of Section 13.

 

(7) RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

 

(a) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of Common Stock (the
“Purchase Rights”), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate securities or other property
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete conversion of this Note (without taking
into account any limitations or restrictions on the convertibility of this Note)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights.

 

(b) Other Corporate Events. Prior to the consummation of any recapitalization,
reorganization, consolidation, merger, spin-off or other business combination
(other than a Change of Control) pursuant to which holders of Common Stock are
entitled to receive securities or other assets with respect to or in exchange
for Common Stock (a “Corporate Event”), the Company shall make appropriate
provision to insure that the Holder will thereafter have the right to receive
upon a conversion of this Note, (i) in addition to the shares of Common Stock
receivable upon such conversion, such securities or other assets to which the
Holder would have been entitled with respect to such shares of Common Stock had
such shares of Common Stock been held by the Holder upon the consummation of
such Corporate Event (without taking into account any limitations or
restrictions on the convertibility of this Note) or (ii) in lieu of the shares
of Common Stock otherwise receivable upon such conversion, such securities or
other assets received by the holders of Common Stock in connection with the
consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Note initially been issued with conversion
rights for the form of such consideration (as opposed to shares of Common Stock)
at a conversion rate for such consideration commensurate with the Conversion
Rate. Provision made pursuant to the preceding sentence shall be in a form and
substance satisfactory to the Required Holders. The provisions of this Section
shall apply similarly and equally to successive Corporate Events and shall be
applied without regard to any limitations on the conversion or redemption of
this Note.

 

(8) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever prior to the first anniversary of the Issuance Date, the Company issues
or sells, or in accordance with this Section 8(a) is deemed to have issued or
sold, any shares of Common Stock (including the issuance or sale of shares of
Common Stock owned or held by or for the account of the Company, but excluding
shares of Common Stock deemed to have been issued or sold by the Company in
connection with any Excluded Security) for a consideration per share

 

13



--------------------------------------------------------------------------------

(the “New Securities Issuance Price”) less than a price (the “Applicable Price”)
equal to the Conversion Price in effect immediately prior to such issue or sale
(the foregoing a “Dilutive Issuance”), then immediately after such Dilutive
Issuance, the Conversion Price then in effect shall be reduced to an amount
(rounded to the nearest cent) equal to the product of (A) the Conversion Price
in effect immediately prior to such Dilutive Issuance and (B) the quotient
determined by dividing (1) the sum of (I) the product derived by multiplying the
Conversion Price in effect immediately prior to such Dilutive Issuance and the
number of shares of Common Stock Deemed Outstanding immediately prior to such
Dilutive Issuance plus (II) the consideration, if any, received or deemed
received by the Company upon such Dilutive Issuance, by (2) the product derived
by multiplying (I) the Conversion Price in effect immediately prior to such
Dilutive Issuance by (II) the number of shares of Common Stock Deemed
Outstanding immediately after such Dilutive Issuance. For purposes of
determining the adjusted Conversion Price under this Section 8(a), the following
shall be applicable:

 

(i) Issuance of Options. If the Company in any manner grants or sells any Option
and the lowest price per share for which one share of Common Stock is issuable
upon the exercise of such Option or upon conversion or exchange or exercise of
any Convertible Securities issuable upon exercise of such Option is less than
the Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 8(a)(i), the “lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Option or upon conversion or exchange
or exercise of any Convertible Securities issuable upon exercise of such Option”
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable by the Company with respect to any one share of Common
Stock upon granting or sale of the Option, upon exercise of the Option and upon
conversion or exchange or exercise of any Convertible Security issuable upon
exercise of such Option. No further adjustment of the Conversion Price shall be
made upon the actual issuance of such Common Stock or of such Convertible
Securities upon the exercise of such Options or upon the actual issuance of such
Common Stock upon conversion or exchange or exercise of such Convertible
Securities.

 

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance of sale of such Convertible Securities for such price
per share. For the purposes of this Section 8(a)(ii), the “price per share for
which one share of Common Stock is issuable upon such conversion or exchange or
exercise” shall be equal to the sum of the lowest amounts of consideration (if
any) received or receivable by the Company with respect to any one share of
Common Stock upon the issuance or sale of the Convertible Securities and upon
the conversion or exchange or exercise of such Convertible Securities. No
further adjustment of the Conversion Price shall be

 

14



--------------------------------------------------------------------------------

made upon the actual issuance of such Common Stock upon conversion or exchange
or exercise of such Convertible Securities, and if any such issue or sale of
such Convertible Securities is made upon exercise of any Options for which
adjustment of the Conversion Price had been or are to be made pursuant to other
provisions of this Section 8(a), no further adjustment of the Conversion Price
shall be made by reason of such issue or sale.

 

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold. For purposes of this Section 8(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Issuance Date are changed in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such change. No adjustment shall be made if such
adjustment would result in an increase of the Conversion Price then in effect.

 

(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for a consideration of $.01. If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the gross
amount received by the Company therefor. If any Common Stock, Options or
Convertible Securities are issued or sold for a consideration other than cash,
the amount of the consideration other than cash received by the Company will be
the fair value of such consideration, except where such consideration consists
of securities, in which case the amount of consideration received by the Company
will be the Closing Sale Price of such securities on the date of receipt. If any
Common Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such Common Stock, Options or Convertible
Securities, as the case may be. The fair value of any consideration other than
cash or securities will be determined jointly by the Company and the Required
Holders. If such parties are unable to reach agreement within ten days after the
occurrence of an event requiring valuation (the “Valuation Event”), the fair
value of such consideration will be determined within five Business Days after
the tenth day following the

 

15



--------------------------------------------------------------------------------

Valuation Event by an independent, reputable appraiser jointly selected by the
Company and the Required Holders. The determination of such appraiser shall be
deemed binding upon all parties absent manifest error and the fees and expenses
of such appraiser shall be borne by the Company.

 

(v) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be; provided that if, after the occurrence of the record date, the Company
increases or reduces the number of shares of Common Stock issued or deemed
issued or fails to consummate the actual or deemed issuance that was the subject
of the record date, the Conversion Price will thereafter be readjusted up or
down to reflect the actual number of shares of Common Stock issued or deemed
issued in connection with such record date.

 

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Subscription Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased.

 

(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 8 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Conversion Price so as to
protect the rights of the Holder under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 8.

 

(9) COMPANY’S RIGHT OF OPTIONAL REDEMPTION.

 

(a) Company Optional Redemption. If at any time from and after the 3rd
anniversary of the Issuance Date, the Weighted Average Price of the Common Stock
exceeds 165% of the Conversion Price then in effect for each of 20 out of 30
consecutive Trading Days (the “Company Optional Redemption Measuring Period”),
the Company shall have the right to redeem for cash any portion of the Notes
then outstanding (a “Company Optional Redemption”). The Company may exercise its
right of redemption under this Section 9 by delivering a written notice thereof
by facsimile and overnight courier to all of the holders of

 

16



--------------------------------------------------------------------------------

Notes and the Transfer Agent (the “Company Optional Redemption Notice”). The
Company Optional Redemption Notice shall be irrevocable; provided, that, a
Company Optional Redemption Notice which conditions the Company Optional
Redemption upon the consummation of a related transaction or refinancing may be
revoked at the discretion of the Company if such transaction is not consummated
within the time period provided by such notice. This Note shall be redeemed by
the Company pursuant to this Section 9 at a price equal to the Conversion Amount
plus accrued and unpaid interest (the “Company Optional Redemption Price”).
Notwithstanding the foregoing, the Holder may continue to convert this Note or
portion thereof that is called for redemption into Common Stock pursuant to
Section 3(a) on or prior to the Business Day immediately preceding the Company
Optional Redemption Date (as defined below).

 

(b) Company Optional Redemption Notice. If the Company elects to cause a
redemption of all or any portion of this Note pursuant to Section 9(a), then it
must make simultaneously a pro rata redemption in respect of all Other Notes.
The Company Optional Redemption Notice shall state (A) the Trading Day selected
for the Company Optional Redemption in accordance with this Section 9, which
Trading Day shall be at least 20 Business Days but not more than 60 Business
Days following receipt of the Company Optional Redemption Notice (the “Company
Optional Redemption Date”), (B) that all or a portion of the outstanding Notes
have been called for optional redemption pursuant to this Section 9 (and
analogous provisions under the Other Notes), and (C) the Company Optional
Redemption Price to be paid to such Holder as of the Company Optional Redemption
Date. All Conversion Amounts converted by the Holder after delivery of the
Company Optional Redemption Notice Date shall reduce the Conversion Amount of
this Note required to be redeemed on the Company Optional Redemption Date.

 

(10) HOLDER’S RIGHT OF OPTIONAL REDEMPTION.

 

(a) Holder Redemption Option. From and after the 5th anniversary of the Issuance
Date, the Holder shall have the right, in its sole discretion, to require that
the Company redeem all or any portion of this Note (a “Holder Optional
Redemption”) by delivering written notice thereof (a “Holder Optional Redemption
Notice”). The Holder Optional Redemption Notice shall indicate the Conversion
Amount the Holder is electing to redeem. The portion of this Note subject to
redemption pursuant to this Section 10(a) shall be redeemed by the Company at a
price equal to the Conversion Amount being redeemed plus accrued and unpaid
interest (the “Holder Optional Redemption Price”). The Holder Optional
Redemption Price shall be paid on the twenty-fifth (25th) Business Day after the
date of the Holder Optional Redemption Notice (the “Holder Optional Redemption
Date”). Within one business Day of receipt of a Holder Optional Redemption
Notice, the Company shall inform in writing all holders of Other Notes that such
a Holder Optional Redemption Notice has been received by the Company. The
Company may elect, by written notice (the “Company Redemption Share Notice”)
delivered to the Holder, to pay up to 50% of the Holder Optional Redemption
Price in shares of Common Stock (the “Optional Redemption Shares”) by dividing
the amount to be paid in shares of Common Stock set forth in the Company
Redemption Share Notice by the product of 94% and the Weighted Average Price of
the Common Stock for the 20 Trading Day period immediately preceding the Holder
Optional Redemption Date. The Company Redemption Share Notice must be delivered
to the Holder within three (3) Business

 

17



--------------------------------------------------------------------------------

Days of receipt of a Holder Optional Redemption Notice. If the Company receives
Holder Optional Redemption Notices from one or more holders of Other Notes under
analogous provisions of the Other Notes, the Company shall redeem the same
percentage of the Holder Optional Redemption Price in Optional Redemption Shares
with respect to such Other Notes as designated in any Company Redemption Share
Notice delivered under this Note. If any of the Holder Optional Redemption Price
is to be paid in Optional Redemption Shares, then, on the Holder Optional
Redemption Date, the Company shall (X) credit such aggregate number of Optional
Redemption Shares to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver to such address of
the Holder as is set forth in the Securities Purchase Agreement or such other
address as specified by the Holder in writing to the Company at least two (2)
Business Days prior to the Holder Optional Redemption Date, a certificate,
registered in the name of the Holder or its designee, for the number of Optional
Redemption Shares to which the Holder shall be entitled hereunder.
Notwithstanding the foregoing, the Company shall not be entitled to pay any of
the Holder Optional Redemption Price in Optional Redemption Shares and shall be
required to pay such Holder Optional Redemption Price entirely in cash if the
Equity Conditions (as defined in Section 30) are not satisfied (or waived by the
Holder). Redemptions required by this Section 10(a) shall be made in accordance
with the provisions of Section 13.

 

(b) Holder Collateral Redemption Option. At any time during the period beginning
six months after the Issuance Date and until the date that is the six month
anniversary of the Effective Date (as defined in the Registration Rights
Agreement), the Holder shall have the right to require that the Company redeem
up to that portion of the Conversion Amount equal to the product of (x)
$9,000,000 and (y) (1) the Conversion Amount divided by (2) the sum of the
Conversion Amount of this Note on the Issuance Date and the aggregate of all
Conversion Amounts (as defined in the Other Notes) of all Other Notes on their
respective Issuance Dates (as defined in the Other Notes) plus accrued and
unpaid interest on this Note (the “Holder Collateral Redemption Price”) by
delivering written notice of such election (the “Holder Collateral Redemption
Notice”) to the Company. Within five (5) Business Days after the date of the
Holders Collateral Redemption Notice (the “Holder Collateral Redemption Date”),
the Company shall deliver by wire transfer of immediately available funds to the
account of the Holder the Holder Collateral Redemption Price. Redemptions
required by this Section 10(b) shall be made in accordance with the provisions
of Section 13.

 

(11) NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Note, and will at all
times in good faith carry out all of the provisions of this Note and take all
action as may be required to protect the rights of the Holder of this Note.

 

(12) RESERVATION OF AUTHORIZED SHARES.

 

(a) Reservation. The Company shall initially reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for each of the Notes
equal to 120% of the Conversion Rate with respect to the Conversion Amount of
each

 

18



--------------------------------------------------------------------------------

such Note as of the Issuance Date. Thereafter, the Company, so long as any of
the Notes are outstanding, shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Notes, 105% of the number of shares
of Common Stock as shall from time to time be necessary to effect the conversion
of all of the Notes then outstanding; provided that at no time shall the number
of shares of Common Stock so reserved be less than the number of shares required
to be reserved by the previous sentence (without regard to any limitations on
conversions) (the “Required Reserve Amount”). The initial number of shares of
Common Stock reserved for conversion of the Notes and each increase in the
number of shares of Common Stock so reserved shall be allocated pro rata among
the holders of the Notes based on the principal amount of the Notes held by each
holder at the time of the Issuance Date or increase in the number of reserved
shares, as the case may be (the “Authorized Share Allocation”). In the event
that a holder shall sell or otherwise transfer any of such holder’s Notes, each
transferee shall be allocated a pro rata portion of such holder’s Authorized
Share Allocation. Any shares of Common Stock reserved and allocated to any
Person which ceases to hold any Notes shall be allocated to the remaining
holders of Notes, pro rata based on the principal amount of the Notes then held
by such holders.

 

(b) Insufficient Authorized Shares. If at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately use commercially reasonable efforts take all
action necessary to increase the Company’s authorized shares of Common Stock to
an amount sufficient to allow the Company to reserve the Required Reserve Amount
for the Notes then outstanding. Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than 60 days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock. In connection with such meeting, the Company shall
provide each stockholder with a proxy statement and shall use its commercially
reasonable efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause its Board of Directors to
recommend to the stockholders that they approve such proposal.

 

(13) HOLDER’S REDEMPTIONS.

 

(a) Mechanics. In the event that the Holder has sent an Event of Default
Redemption Notice, a Change of Control Redemption Notice, a Triggering Event
Redemption Notice, a Holder Optional Redemption Notice or a Holder Collateral
Redemption Notice to the Company pursuant to Section 4(b), Section 5(c), Section
6(c), Section 10(a) or Section 10(b), respectively (each, a “Redemption
Notice”), the Holder shall promptly submit this Note to the Company. The Company
shall deliver the applicable Event of Default Redemption Price, Change of
Control Redemption Price, Triggering Event Redemption Price, Holder Optional
Redemption Price or Holder Collateral Redemption Price to the Holder within ten
(10) Business Days after the Company’s receipt of the Holder’s Event of Default
Redemption Notice, Change of Control Redemption Notice, Triggering Event
Redemption Notice, Holder Optional Redemption Notice or Holder Collateral
Redemption Notice. If the Holder has

 

19



--------------------------------------------------------------------------------

submitted a Change of Control Redemption Notice in accordance with Section 5(c),
the Company shall deliver the applicable Change of Control Redemption Price to
the Holder concurrently with the consummation of such Change of Control if such
notice is received prior to the consummation of such Change of Control and
within five Business Days after the Company’s receipt of such notice otherwise.
In the event of a redemption of less than all of the Conversion Amount of this
Note, the Company shall promptly cause to be issued and delivered to the Holder
a new Note (in accordance with Section 20(d)) representing the outstanding
Principal which has not been redeemed. In the event that the Company does not
pay the Event of Default Redemption Price, the Change of Control Redemption
Price, Triggering Event Redemption Price, Holder Optional Redemption Price or
Holder Collateral Redemption Price (each, a “Redemption Price”), as applicable,
to the Holder (or deliver any Common Stock to be issued pursuant to a Redemption
Notice) within the time period required, at any time thereafter and until the
Company pays such unpaid Redemption Price (and issues any Common Stock required
pursuant to a Redemption Notice) in full, the Holder shall have the option, in
lieu of redemption, to require the Company to promptly return to the Holder all
or any portion of this Note representing the Conversion Amount that was
submitted for redemption and for which the applicable Redemption Price (or any
Common Stock required to be issued pursuant to a Redemption Notice) has not been
paid. Upon the Company’s receipt of such notice, (x) the Redemption Notice shall
be null and void with respect to such Conversion Amount and (y) the Company
shall immediately return this Note, or issue a new Note (in accordance with
Section 20(d)) to the Holder representing such Conversion Amount.

 

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b), Section 5(c), Section 6(c), Section 10(a) or Section 10(b)
(each, an “Other Redemption Notice”), the Company shall immediately forward to
the Holder by facsimile a copy of such notice. If the Company receives a
Redemption Notice and one or more Other Redemption Notices during the seven
Business Day period beginning on and including the date which is three Business
Days prior to the Company’s receipt of the Holder’s Redemption Notice and ending
on and including the date which is three Business Days after the Company’s
receipt of the Holder’s Redemption Notice and the Company is unable to redeem
all principal, interest and other amounts designated in such Redemption Notice
and such Other Redemption Notices received during such seven Business Day
period, then the Company shall redeem a pro rata amount from each holder of the
Notes (including the Holder) based on the aggregate principal amount of the
Notes submitted for redemption pursuant to such Redemption Notice and such Other
Redemption Notices received by the Company during such seven Business Day
period.

 

(14) SUBORDINATION TO SENIOR BANK INDEBTEDNESS.

 

(a) Agreement to Subordinate. By issuing this Note, the Company for itself and
its successors and assigns, and for its Subsidiaries and the successors and
assigns of such Subsidiaries, agrees, and the Holder, by its acceptance of this
Note, shall be deemed to have agreed, that this Note shall be subject to the
provisions of this Section 14 and, to the extent and in the manner hereinafter
set forth in this Section 14, (i) the indebtedness represented by this Note and
the payment of the Principal and Interest, any redemption amount, liquidated
damages, fees, expenses or any other amounts in respect of this Note and (ii)
the obligations, including the

 

20



--------------------------------------------------------------------------------

Guaranteed Obligations (as defined in the Subsidiary Guaranty Agreement), of
certain Subsidiaries of the Company under the Subsidiary Guaranty Agreement
(collectively, the “Subordinated Indebtedness”) are subordinate in right of
payment to the prior payment in full in cash of all Senior Bank Indebtedness now
outstanding or hereinafter incurred. The Holder agrees not to initiate,
prosecute or participate in any claim, action or other proceeding challenging
the enforceability, validity, perfection or priority of the Senior Bank
Indebtedness or any liens and security interests securing the Senior Bank
Indebtedness.

 

(b) Liquidation; Dissolution; Bankruptcy.

 

(i) The holders of Senior Bank Indebtedness shall be entitled to receive payment
in full in cash of all Senior Bank Indebtedness (including interest after the
commencement of any proceeding under any Bankruptcy Law at the rate specified in
the documentation for the applicable Senior Bank Indebtedness) before the Holder
shall be entitled to receive any payment with respect to the Subordinated
Indebtedness (other than a distribution of Reorganization Subordinated
Securities), in the event of any distribution to creditors of any of the Company
or its subsidiaries which are parties to the Subsidiary Guaranty (as defined in
the Securities Purchase Agreement) (each, a “Credit Party”) in (A) any sale,
liquidation, winding-up or dissolution of such Credit Party; (B) any bankruptcy,
reorganization, insolvency, receivership or similar proceeding relating to such
Credit Party or its property; (C) any assignment by such Credit Party for the
benefit of its creditors; or (D) any marshaling of any Credit Party’s assets and
liabilities (each a “Bankruptcy Event”).

 

(ii) In the event of any distribution, division or application, partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of the assets of any Credit Party or the proceeds thereof to creditors
of any Credit Party upon any Indebtedness of such Credit Party, by reason of any
Bankruptcy Event, then and in any such event, any payment or distribution of any
kind or character, either in cash, securities or other property, which shall be
payable or deliverable to the Holder upon or with respect to any or all
Subordinated Indebtedness (other than a distribution of Reorganization
Subordinated Securities) shall be paid or delivered directly to the Agent for
application against the Senior Bank Indebtedness, whether due or not due, in a
manner which the Agent, in its sole discretion, shall determine, until such
Senior Bank Indebtedness shall have been fully paid in cash and all commitments
thereunder have terminated. The Holder hereby irrevocably authorizes and
empowers the Agent to ask for, demand, sue for, collect, and receive for every
such payment or distribution and give acquittance therefor, and to file claims
(and proofs of claims) and take such other actions in the Agent’s own name or in
the name of the Holder as the Agent may deem necessary or advisable for the
enforcement of the terms of this Section 14.

 

(iii) Each Holder agrees to execute, verify, deliver and file any proofs of
claim in respect of the Subordinated Indebtedness requested by the

 

21



--------------------------------------------------------------------------------

Agent in connection with any Bankruptcy Event and hereby irrevocably authorizes,
empowers and appoints Agent as its agent and attorney-in-fact to (i) execute,
verify, deliver and file such proofs of claim upon the failure of the Holder
promptly to do so prior to 5 days before the expiration of the time to file any
such proof of claim and (ii) vote such claim in any such Bankruptcy Event upon
the failure of the Holder to do so prior to 5 days before the expiration of the
time to vote any such claim; provided the Agent shall have no obligation to
execute, verify, deliver, file and/or vote any such proof of claim. In the event
that the Agent votes any claim in accordance with the authority granted hereby,
the Holder shall not be entitled to change or withdraw such vote.

 

(c) Default on Senior Bank Indebtedness.

 

(i) No Credit Party shall make, nor shall the Holder ask for, demand or accept,
any direct or indirect payment in respect of the Subordinated Indebtedness,
including in respect of any sinking fund therefore, or redemption, retirement or
repurchase thereof, if:

 

(A) a default in payment of any principal and, interest due and payable on any
Senior Bank Indebtedness of the Company (a “Senior Payment Default”) occurs and
is continuing past any grace or cure period, if any, applicable thereto; or

 

(B) any other default (a “Senior Non-Payment Default”) occurs and is continuing
past any grace or cure period, if any, applicable thereto with respect to the
Senior Bank Indebtedness that permits holders of such Senior Bank Indebtedness
to accelerate its maturity and the Holder receives a notice of such default (a
“Payment Blockage Notice”) from the Agent.

 

(ii) Payments in respect of the Subordinated Indebtedness may and shall be
resumed (the “Payment Blockage Termination Date”), including any payments not
made as a result of such payment blockage;

 

(A) in the case of a Senior Payment Default, upon the date on which such default
is waived; and

 

(B) in case of a Senior Non-Payment Default, upon the earliest of (x) the date
on which such default is waived, (y) 179 days after the date on which the
applicable Payment Blockage Notice is received or (z) the date the Holder
receives notice from the Agent rescinding the Payment Blockage Notice.

 

(iii) No new Payment Blockage Notice may be delivered unless and until:

 

(A) 360 days have elapsed since the delivery of the immediately prior Payment
Blockage Notice; and

 

22



--------------------------------------------------------------------------------

(B) all scheduled payments of the Subordinated Indebtedness that have come due
have been paid in full in cash.

 

(iv) No Senior Non-Payment Default that existed or was continuing on the date of
delivery of any Payment Blockage Notice to the Buyer Agent shall be the basis
for a subsequent Payment Blockage Notice.

 

(v) If the Holder receives a payment in respect of the Subordinated Indebtedness
when (i) the payment is prohibited by this Section 14(c) and (ii) the Holder has
actual knowledge that the payment is prohibited, provided that such actual
knowledge shall not be required in the case of any payment default, the Holder
shall hold the payment in trust for the benefit of the holders of Senior Bank
Indebtedness. Upon the proper written request of the Agent or if any Senior
Payment Default has occurred and is continuing, the Holder shall deliver the
amounts in trust to the Agent.

 

(d) Standstill.

 

(i) After the occurrence and during the continuance of any Senior Payment
Default or if a Payment Blockage Notice has been delivered to the Holder, no
action may be taken by the Holder to accelerate or redeem the Subordinated
Indebtedness or to enforce or collect payment on the Subordinated Indebtedness
or to commence, or join with any other creditor (other than the Agent and, at
the direction of the Agent, the Lenders and the holders of the Other Notes) in
commencing, any bankruptcy, receivership, reorganization, liquidation or
insolvency proceeding, until the earlier to occur of any of the following (a
“Standstill Termination Date”):

 

(A) the date of termination of the Senior Credit Agreement and payment in full
of all Senior Bank Indebtedness;

 

(B) the date on which the Senior Bank Indebtedness is accelerated and due and
payable in full;

 

(C) the Payment Blockage Termination Date; or

 

(D) the date on which the standstill imposed by this Section 14(d) has been
continuously in effect for a period of 360 days by reason of one or more Senior
Payment Defaults, provided that any amounts recovered as a result of the
exercise of any remedy shall be subject to any applicable provisions of Sections
14(b) and 14(c) above; or

 

(E) the commencement of any proceeding against the Company under the Bankruptcy
Code by any Person other than the Holder or the holders of the Other Notes.

 

(ii) Following the occurrence of the Standstill Termination Date, the Holder may
take any action available to it under the terms of the

 

23



--------------------------------------------------------------------------------

Securities Purchase Documents or otherwise available under applicable law to
enforce any Credit Party’s obligations of payment with respect to the
Subordinated Indebtedness that shall then exist under the terms of the
Securities Purchase Documents.

 

(e) Redemption upon Event of Default. The Holder shall give the Agent at least 3
Business Days’ prior notice of its intention to exercise its redemption rights
upon the occurrence of an Event of Default, a Change of Control or a Triggering
Event.

 

(f) No Amendment of Subordinated Indebtedness. Neither the Holder nor any Credit
Party will, without the prior written consent of the Agent, amend or modify (i)
this Section 14 or the definition of any capitalized term used in this Section
14 or (ii) any provision of the Securities Purchase Agreement or the other
Securities Purchase Documents if such amendment or modification would (A) move
forward the date of any redemption or payment or increase the principal amount
of or the rate of interest applicable to the Subordinated Indebtedness or (B)
result in the covenants contained therein being materially more restrictive in
the aggregate on any Credit Party prior to the effectiveness of such amendment
or modification.

 

(g) No Impairment of Subordination. No right of the Agent, any Lender or any
future holder of any Senior Bank Indebtedness to enforce the subordination as
provided in this Section 14 shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of any Credit Party or any act
or failure to act by the Agent, any Lender or any such holder, or by any
noncompliance by any Credit Party with the terms of this Section 14, regardless
of any knowledge thereof which the Agent or any Lender may have or with which it
may otherwise be charged.

 

(h) Subrogation. Subject to payment in full in cash of all Senior Bank
Indebtedness and the termination of all commitments thereunder, the rights of
the Holder shall be subrogated to the rights of the holders of Senior Bank
Indebtedness to receive payments or distributions of the assets of any Credit
Party made on such Senior Bank Indebtedness until all principal and interest on
this Note shall be paid in full in cash; and for purposes of such subrogation,
no payments or distributions to the holders of Senior Bank Indebtedness of any
cash, property or securities to which the Holder would be entitled except for
the subordination provisions of this Section 14 shall, as between the Holder and
the Company and/or its creditors other than the holders of the Senior Bank
Indebtedness, be deemed to be a payment on account of the Senior Bank
Indebtedness.

 

(i) Conversion Rights. Nothing contained in this Section 14 or elsewhere in this
Note is intended to or shall impair, as among the Company, its creditors,
including the holders of Senior Bank Indebtedness, and the Holder, the right,
which is absolute and unconditional, of the Holder to convert this Note into
shares of Common Stock or rights to acquire shares of Common Stock in accordance
with the terms hereof.

 

(j) Rights of Holder Unimpaired. The provisions of this Section 14 are and are
intended solely for the purposes of defining the relative rights of the Holder
and the holders of Senior Bank Indebtedness and nothing in this Section 14 shall
impair, as between the Company and the Holder, the obligation of the Company,
which is unconditional and absolute, to

 

24



--------------------------------------------------------------------------------

pay to the Holder the Principal (and premium, if any) and Interest, in
accordance with the terms of this Note.

 

(k) Subordination May Not Be Impaired by any Credit Party. No right of any
holder of Permitted Indebtedness to enforce the subordination of the
Subordinated Indebtedness shall be impaired by any act or failure to act by any
Credit Party or the Holder or by the failure of any Credit Party or the Holder
to comply with the terms of this Section 14.

 

(l) Reliance by Holder. Upon any payment or distribution of assets of any Credit
Party referred to in this Section 14, the Holder shall be entitled to rely upon
any order or decree made by any court of competent jurisdiction or upon any
certificate of the Agent or of the liquidating trustee or agent or other Person
making any distribution to the Holder for the purpose of ascertaining the
Persons entitled to participate in such distribution, the holders of the
Permitted Indebtedness and other Indebtedness of the Company, the amount thereof
or payable thereon, the amount or amounts paid or distributed thereon and all
other facts pertinent thereto or to this Section 14.

 

(m) Reliance by Holders of Senior Debt. The Holder acknowledges and agrees that
(i) each holder of Senior Bank Indebtedness is an intended third-party
beneficiary of the terms of the Section 14 and (ii) the foregoing provisions of
this Section 14 are, and are intended to be, an inducement and consideration to
each holder of Senior Debt, whether such Senior Debt was created or acquired
before or after the date hereof, to acquire or continue to hold such Senior Debt
and such holder of Senior Debt shall be deemed conclusively to have relied on
such provisions in acquiring or continuing to hold such Senior Debt.

 

(n) Exception to Subordination. Notwithstanding any provision in this Section 14
to the contrary, the rights of the Holder with respect to payments from the
Closing Cash Collateral Account (as such term is defined in the Securities
Purchase Agreement) and, if established, the Williams Acquisition Cash
Collateral Account (as such term is defined in the Securities Purchase
Agreement) shall not be subordinated in right of payment to the prior payment of
Senior Bank Indebtedness.

 

(o) Applicability. The terms of this Section 14 shall be applicable both before
and after the filing of any petition by or against any Credit Party under any
Bankruptcy Law, and all allocations of payments between the holders of the
Senior Bank Indebtedness, on the one hand, and the Holder, on the other hand,
shall continue to be made after the filing thereof in accordance with this
Section 14.

 

(15) VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law, including but not limited to the General
Corporation Law of the State of Delaware, and as expressly provided in this
Note.

 

(16) RANK; ADDITIONAL INDEBTEDNESS; LIENS.

 

(a) Rank. All payments due under this Note (i) shall rank pari passu with all
Other Notes and Indebtedness described in Section 7.03(b), (c) (except with
respect to Guarantees of Senior Indebtedness, to which the Guarantees the Notes
will be subordinated), (f), (h), (i), (j), (k), (m), and (o), of the Senior
Credit Agreement, (ii) shall be subordinate in right of

 

25



--------------------------------------------------------------------------------

payment to the prior payment of all existing and future Senior Indebtedness and,
without duplication, Indebtedness described in Sections 7.03(a), (c) (to the
extent constituting Guarantees of Senior Indebtedness), (d), (e), (g) and (n) of
the Senior Credit Agreement and (iii) shall be senior to all other Indebtedness
of the Company and its Subsidiaries, other than Senior Indebtedness; provided
that any Indebtedness incurred to any Affiliate (as defined in Section 30)
(other than a direct or indirect Subsidiary) of the Company after the date
hereof shall be subordinate in right of payment to the Notes. The Holder
acknowledges and agrees that (i) all Indebtedness of the Subsidiaries of the
Company which are not guarantors of the Notes may be structurally senior in
right of payment to the Notes and (ii) that certain Indebtedness which ranks
pari passu with the Notes may be secured by Permitted Liens and, to the extent
so secured, may effectively rank senior to the Notes to the extent of any
security for such Indebtedness.

 

(b) Incurrence of Senior Indebtedness. So long as this Note is outstanding, the
Company shall not, and the Company shall not permit any of its Subsidiaries to,
directly or indirectly, incur or guarantee, assume or suffer to exist any
Indebtedness which shall rank senior to the Notes other than Senior
Indebtedness.

 

(c) Existence of Liens. So long as this Note is outstanding, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, allow or suffer to exist any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property and any financing lease having substantially the same economic
effect as any of the foregoing) (collectively, “Liens”) other than Permitted
Liens.

 

(d) Restricted Payments. The Company shall not, and the Company shall not permit
any of its Subsidiaries to, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness, other than Senior Indebtedness or Indebtedness that ranks pari
passu with this Note, whether by way of payment in respect of principal of (or
premium, if any) or interest on, such Indebtedness if at the time such payment
is due or is otherwise made, after giving effect to such payment, an event
constituting, or that with the passage of time and without being cured would
constitute, an Event of Default has occurred and is continuing.

 

(17) PARTICIPATION. The Holder, as the holder of this Note, shall be entitled to
such dividends paid and distributions made to the holders of Common Stock to the
same extent as if the Holder had converted this Note into Common Stock (without
regard to any limitations on conversion herein or elsewhere) and had held such
shares of Common Stock on the record date for such dividends and distributions.
Payments (if any) under the preceding sentence shall be made concurrently with
the dividend or distribution to the holders of Common Stock.

 

(18) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote at a
meeting duly called for such purpose or the written consent without a

 

26



--------------------------------------------------------------------------------

meeting, of the Required Holders, shall be required for any change or amendment
to this Note or the Other Notes; provided, however, that no such amendment, as
applied to any particular holder of Notes, shall, without the consent of that
particular holder, (i) extend the maturity of the Note, reduce the interest
rate, extend the time of payment of interest thereon, or reduce the principal
amount thereof or premium, if any, thereon, or reduce any amount payable on
redemption or repurchase thereof or affect any amounts due to any holder or (ii)
reduce the aforesaid percentage of Notes, the holders of which are required to
consent to any such amendment, without the consent of the holders of all Notes
then outstanding.

 

(19) TRANSFER. This Note may be offered, sold, assigned or transferred by the
Holder in minimum denominations of $1,000,000 without the consent of the
Company, subject only to the provisions of Section 2(f) of the Securities
Purchase Agreement; provided however that this Note may not be transferred to
any person who (a) is a competitor of the Company or (b) is engaged in or has
threatened material litigation against the Company, in each case as determined
by the Board of Directors of the Company in good faith. Notwithstanding the
foregoing, in case of an Event of Default, this Note may be transferred without
regard to any of the foregoing limitations.

 

(20) REISSUANCE OF THIS NOTE.

 

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 20(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less then the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 20(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) and this Section 20(a),
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note. The Company shall not be obligated to pay any documentary,
stamp or similar taxes that may be payable with respect to any transfer under
this Section 20(a).

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of an
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 20(d)) representing the outstanding Principal.

 

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 20(d) and in principal
amounts of at least $100,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

 

27



--------------------------------------------------------------------------------

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 20(a) or Section 20(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued Interest on
the Principal and Interest of this Note, from the Issuance Date.

 

(21) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, the Securities Purchase
Agreement and the Registration Rights Agreement, at law or in equity (including
a decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the Holder’s right to pursue actual and consequential damages
for any failure by the Company to comply with the terms of this Note. Amounts
set forth or provided for herein with respect to payments, conversion and the
like (and the computation thereof) shall be the amounts to be received by the
Holder and shall not, except as expressly provided herein, be subject to any
other obligation of the Company (or the performance thereof). The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

(22) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.

 

(23) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and all the Buyers (as defined in the Securities Purchase Agreement)
and shall not be construed against any person as the drafter hereof. The
headings of this Note are for convenience of reference and shall not form part
of, or affect the interpretation of, this Note.

 

28



--------------------------------------------------------------------------------

(24) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

(25) DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price or the
arithmetic calculation of the Conversion Rate or the Redemption Price, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within one Business Day of receipt of the Conversion Notice or
Redemption Notice or other event giving rise to such dispute, as the case may
be, to the Holder. If the Holder and the Company are unable to agree upon such
determination or calculation within one Business Day of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within one Business Day submit via facsimile (a) the disputed
determination of the Closing Bid Price, the Closing Sale Price or the Weighted
Average Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Conversion Rate or the Redemption Price an independent, outside accountant
mutually acceptable to the Company and the Required Holders. The Company, at the
Company’s expense, shall cause the investment bank or the accountant, as the
case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than five Business Days from the
time it receives the disputed determinations or calculations. Such investment
bank’s or accountant’s determination or calculation, as the case may be, shall
be binding upon all parties absent demonstrable error.

 

(26) NOTICES; PAYMENTS.

 

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefore.
Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least twenty days prior to the date on which the
Company closes its books or takes a record (A) with respect to any dividend or
distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Change of Control, dissolution or liquidation, provided
in each case that such information shall be made known to the public prior to or
in conjunction with such notice being provided to the Holder. Notwithstanding
the foregoing, Section 9(f) of the Securities Purchase Agreement shall apply to
all notices given pursuant to this Note.

 

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Buyers, shall initially be as set forth on the

 

29



--------------------------------------------------------------------------------

Schedule of Buyers attached to the Securities Purchase Agreement); provided that
the Holder may elect to receive a payment of cash via wire transfer of
immediately available funds by providing the Company with prior written notice
setting out such request and the Holder’s wire transfer instructions. Whenever
any amount expressed to be due by the terms of this Note is due on any day which
is not a Business Day, the same shall instead be due on the next succeeding day
which is a Business Day and, in the case of any Interest Date which is not the
date on which this Note is paid in full, the extension of the due date thereof
shall not be taken into account for purposes of determining the amount of
Interest due on such date.

 

(27) CANCELLATION. After all Principal, accrued Interest and other amounts at
any time owed on this Note has been paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.

 

(28) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

 

(29) GOVERNING LAW. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.

 

(30) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

 

(a) “Affiliate” has the meaning ascribed to such term in the Securities Purchase
Agreement.

 

(b) “Agent” has the meaning ascribed to such term in the Senior Credit
Agreement.

 

(c) “Approved Stock Plan” means any employee benefit, option or incentive plan
(including, without limitation, any stock appreciation rights plan or phantom
stock plan) which has been approved by the Board of Directors of the Company,
pursuant to which the Company’s securities may be issued to any employee,
consultant, officer or director for services provided to the Company.

 

(d) “Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Off-Balance Sheet Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capitalized Lease.

 

30



--------------------------------------------------------------------------------

(e) “Available Cash” means (a) for the period from the Closing Date (as defined
in the Senior Credit Agreement) of the Senior Credit Agreement until the first
to occur of (x) the closing of the Williams Acquisition and (y) June 30, 2005,
without duplication, the sum of (i) the lesser of (A) the sum of (1) cash and
Cash Equivalents (as defined in the Senior Credit Agreement) of the Domestic
Loan Parties (as defined in the Senior Credit Agreement) and (2) Available
Foreign Subsidiary Cash (as defined in the Senior Credit Agreement), all to the
extent such cash and Cash Equivalents are not subject to any Lien (other than
Liens in favor of the Administrative Agent under the Senior Credit Agreement
granted pursuant to the Loan Documents (as defined in the Senior Credit
Agreement)) or any restriction as to its use or disposition and are included in
“cash and cash equivalents” and not “restricted cash” on the consolidated
balance sheet of the Company and its Consolidated Subsidiaries (as defined in
the Senior Credit Agreement), and (B) $25,000,000, and (ii) proceeds from the
issuance of the Notes (including, without limitation, the reserve and/or escrow
account for up to $9,000,000 established in accordance with the terms of the
Securities Purchase Agreement), and (b) thereafter, the lesser of (i) the
amount, if any, of the reserve and/or escrow account established for the
redemption of up to $9,000,000 in securities established in accordance with the
Securities Purchase Agreement plus the sum of (x) cash and Cash Equivalents of
the Domestic Loan Parties and (y) Available Foreign Subsidiary Cash, all to the
extent such cash and Cash Equivalents are not subject to any Lien (other than
Liens in favor of the Administrative Agent under the Senior Credit Agreement
granted pursuant to the Loan Documents) or any restriction as to its use or
disposition and are included in “cash and cash equivalents” and not “restricted
cash” on the consolidated balance sheet of the Company and its Consolidated
Subsidiaries (as defined in the Senior Credit Agreement), and (ii) the amount,
if any, of the reserve and/or escrow account established for the redemption of
up to $9,000,000 in securities established in accordance with the Securities
Purchase Agreement plus $25,000,000; provided, however, that for purposes of
Section 30(bbb), Available Cash shall exclude (i) the amount of the reserve
and/or escrow account established for the redemption of up to $9,000,000 in
principal amount of the Notes and (ii), without duplication of any other
deduction from Available Cash, the amount of the reserve and/or escrow account
established for the payment of interest of up to $7,650,000, each established in
accordance with the Securities Purchase Agreement.

 

(f) “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. 101 et
seq.), as amended from time to time (including any successor statute) and all
rules and regulations promulgated thereunder.

 

(g) “Bankruptcy Law” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, fraudulent
conveyance or transfer, reorganization, or similar state or Federal debtor
relief laws, statutes, rules, regulations, orders, or ordinances of the United
States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

(h) “Bloomberg” means Bloomberg Financial Markets.

 

(i) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

31



--------------------------------------------------------------------------------

(j) “Capitalized Lease” means, as applied to any Person, any lease of any
Property (whether real, personal or mixed) by that Person as lessee which, in
accordance with GAAP, is or should be accounted for as a capital lease on the
balance sheet of such Person.

 

(k) “Change of Control Redemption Premium” means during each of the first,
second and third years after the Issuance Date, 120%, 116% and 112%,
respectively, and thereafter 110%.

 

(l) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 25. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

 

(m) “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock actually outstanding at such time, plus (i) the number of
shares of Common Stock deemed to be outstanding pursuant to Sections 8(a)(i) and
8(a)(ii) hereof regardless of whether the Options or Convertible Securities are
actually exercisable at such time and (ii) plus the number of shares of Common
Stock underlying Options or Convertible Securities issued pursuant to the
Approved Stock Plans that are actually exercisable or convertible at such time
at an exercise price or conversion price that is less than or equal to the per
share fair market value of such underlying shares of Common Stock, but excluding
any shares of Common Stock owned or held by or for the account of the Company or
issuable upon conversion of the Notes or the Other Notes.

 

(n) “Consolidated EBITDA” means, for any period for any Person and its
Subsidiaries determined on a consolidated basis, an amount equal to Consolidated
Net Income for such period, plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period; (ii) the provision for federal, state, local and foreign income
taxes for such period; (iii) depreciation and

 

32



--------------------------------------------------------------------------------

amortization expense; (iv) certain restructuring expenses and estimated
transaction expenses in the amounts and as described on Schedule 1.03 in the
Senior Credit Agreement, (v) other transaction expenses in an aggregate amount
of up to $1,250,000 to the extent such expenses are not capitalized due to the
failure of the Company to consummate the Williams Acquisition, (vi) other
non-recurring non-cash expenses, (vii) any other non-cash write-downs or
non-cash write-offs including, but not limited to, fixed asset impairments or
write-downs, intangible asset impairments, deferred tax asset write-offs or
reserves, variable stock option expenses and debt issuance cost write-offs,
(viii) any non-cash losses or deductions arising from the cumulative effect of a
change in accounting principles, and (ix) non-cash losses relating to foreign
currency and hedging transactions, and minus (b) the following to the extent
included in calculating such Consolidated Net Income: (i) Federal, state, local
and foreign income tax benefits recorded by the Company and its Subsidiaries for
such period and (ii) all extraordinary, non-recurring, non-cash items increasing
Consolidated Net Income for such period.

 

(o) “Consolidated Funded Indebtedness” means, for any Person and its
Subsidiaries determined on a consolidated basis, as of any date of
determination, without duplication, the sum of (a) the outstanding principal
amount of all obligations, whether current or long-term, for borrowed money and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness (except as provided in
clause (d) below), (c) all direct obligations arising under unreimbursed amounts
of drawings under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of Capitalized Leases and Off-Balance Sheet
Obligations, (f) all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above, and (g) all Indebtedness of
the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to such Person
or any such Subsidiary.

 

(p) “Consolidated Interest Charges” means, for any period, for any Person and
its Subsidiaries determined on a consolidated basis, the sum of all interest,
premium payments, debt discount, fees, charges and related expenses in
connection with Indebtedness (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, including the portion of rent expense with
respect to such period under Capitalized Leases that is treated as interest in
accordance with GAAP.

 

(q) “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date less Available
Cash as of such date to (b) Consolidated EBITDA for the Four-Quarter Period most
recently ended.

 

(r) “Consolidated Net Income” means, for any period, for any Person and its
Subsidiaries determined on a consolidated basis, the Net Income of such Person
for that period.

 

33



--------------------------------------------------------------------------------

(s) “Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.

 

(t) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

 

(u) “Credit Party” means the Company and each Subsidiary party to the Subsidiary
Guaranty Agreement.

 

(v) “Designated Borrower” has the meaning ascribed to such term in the Senior
Credit Agreement.

 

(w) “Eligible Market” means the Principal Market, the American Stock Exchange,
the Nasdaq National Market or the Nasdaq Small Cap Market.

 

(x) “Equity Conditions” means (i) on each day during the period beginning six
months prior to the applicable date of determination and ending on and including
the applicable date of determination (the “Equity Conditions Measuring Period”),
either (x) the Registration Statement filed pursuant to the Registration Rights
Agreement shall be effective and available for the resale of all remaining
Registrable Securities (as defined in the Registration Rights Agreement) in
accordance with the terms of the Registration Rights Agreement and there shall
not have been any Grace Periods (as defined in the Registration Rights
Agreement) (other than a Grace Period in connection with a Fundamental
Transaction) during the Equity Conditions Measuring Period or (y) all shares of
Common Stock issuable upon conversion of the Notes shall be eligible for sale
without restriction and without the need for registration under any applicable
federal or state securities laws; (ii) on each day during the Equity Conditions
Measuring Period, the Common Stock is designated for quotation on the Principal
Market and shall not have been suspended from trading on such exchange or market
(other than suspensions of not more than two days and occurring prior to the
applicable date of determination due to business announcements by the Company)
nor shall delisting or suspension by such exchange or market been threatened or
pending either (A) in writing by such exchange or market or (B) by falling below
the minimum listing maintenance requirements of such exchange or market; (iii)
any applicable shares of Common Stock to be issued in connection with such
issuance may be issued in full without violating Section 3(d) hereof and the
rules or regulations of the Principal Market; (iv) during the Equity Conditions
Measuring Period, the Company shall not have failed to timely make any payments
within ten (10) Business Days of when such payment is due pursuant to any
Transaction Document; (v) there shall not have occurred since the date of the
Holder Optional Redemption Notice either (A) the public announcement of a
pending, proposed or intended Change of Control which has not been abandoned,
terminated or consummated or (B) an Event of Default or an event that with the
passage of time or giving of notice would constitute an Event of Default; and
(vi) the Company shall have no knowledge of any fact that would cause (x) the
Registration Statements required pursuant to the Registration Rights Agreement
not to be effective and available for the resale of all remaining Registrable
Securities in accordance with the terms of the Registration Rights Agreement or
(y) any shares of Common Stock issuable

 

34



--------------------------------------------------------------------------------

upon conversion of the Notes not to be eligible for sale without restriction
pursuant to Rule 144(k) and any applicable state securities laws.

 

(y) “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

(z) “Eligible Market” means the Principal Market, the American Stock Exchange,
the Nasdaq National Market or the Nasdaq Small Cap Market.

 

(aa) “Event of Default Redemption Premium” means 110%.

 

(bb) “Excluded Securities” means any shares of Common Stock issued or issuable:
(i) in connection with any Approved Stock Plan or any dividend reinvestment
plan; (ii) upon conversion, redemption or exchange of the Notes and the Other
Notes; (iii) pursuant to a bona fide firm commitment underwritten public
offering with a nationally recognized underwriter which generates gross proceeds
to the Company in excess of $25,000,000 (iv) in connection with a Strategic
Acquisition and (v) in connection with any adjustment of any outstanding
security (including without limitation the Notes) pursuant to any antidilution
or similar adjustment.

 

(cc) “Four-Quarter Period” means a period of four consecutive fiscal quarters of
the Company and its Consolidated Subsidiaries taken as one accounting period.

 

(dd) “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) allow another Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than the 50% of the outstanding shares of
Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iv) consummate a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), or (v) reorganize,
recapitalize or reclassify its Common Stock, or (vi) any offering of debt or
equity securities of the Company or any Subsidiary.

 

35



--------------------------------------------------------------------------------

(ee) “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

(ff) “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

(gg) “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(i) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(ii) all direct or contingent obligations of such Person arising under letters
of credit, bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

 

(iii) net obligations of such Person under any Swap Contract;

 

(iv) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

36



--------------------------------------------------------------------------------

(v) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(vi) Capitalized Leases and Off-Balance Sheet Obligations;

 

(vii) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(viii) all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer in an amount proportionate to such
Person’s interest therein, unless such Indebtedness is expressly made
non-recourse to such Person or except to the extent such Indebtedness is owed by
such partnership or joint venture to such Person; provided that the pledge of
any Equity Interest in such joint venture shall not constitute recourse to such
Person for the purposes of this definition. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of any Capitalized Lease or
Off-Balance Sheet Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

 

(hh) “Issuance Date” means November 23, 2004.

 

(ii) “Lender” has the meaning ascribed to such term in the Senior Credit
Agreement.

 

(jj) “Net Income” means, for any period, net income of any Person and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

 

(kk) “Off-Balance Sheet Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment). No monetary obligations under
true operating leases shall be included in Off-Balance Sheet Obligations.

 

(ll) “Options” means any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

37



--------------------------------------------------------------------------------

(mm) “Permitted Acquisitions” means (a) the Williams Acquisition, (b) any other
acquisition by any Loan Party (as defined in the Senior Credit Agreement)
permitted by the Senior Credit Agreement.

 

(nn) “Permitted Indebtedness” means (i) this Note and the Other Notes, (ii) the
Senior Bank Indebtedness and (iii) without duplication, Indebtedness permitted
pursuant to Section 7.03 of the Senior Credit Agreement.

 

(oo) “Permitted Lien” means:

 

(i) Liens pursuant to any Loan Document (as defined in the Senior Credit
Agreement);

 

(ii) Liens existing on the date of the Senior Credit Agreement and listed on
Schedule 7.01 thereto and any renewals or extensions thereof in connection with
any refunding, refinancing or renewal of the obligations secured thereby;
provided that (i) the property covered thereby is not broadened, (ii) the amount
secured or benefited thereby is not increased, (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b) of the Senior Credit Agreement;

 

(iii) Liens for taxes, fees, assessments or other governmental charges, not yet
due or which are not delinquent or remain payable without penalty, or to the
extent non-payment thereof is permitted by Section 6.04 of the Senior Credit
Agreement; provided, that a stay of enforcement of any such Lien is in effect;

 

(iv) Liens securing the rights or claims of carriers, warehousemen, mechanics,
materialmen, repairmen, landlords or other like Liens in favor of similar
Persons arising in the ordinary course of business which are not delinquent or
which are being contested in good faith and by appropriate proceedings which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto and for which adequate reserves with respect thereto are
maintained on the books of the applicable person in accordance with GAAP;
provided, that a stay of enforcement of any such Lien is in effect;

 

(v) Liens consisting of pledges or deposits made by the Company or any of its
Subsidiaries in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation or
public liability laws or similar legislation, other than any Lien imposed by the
Employee Retirement Income Security Act of 1974;

 

(vi) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property of the Company or any of its Subsidiaries which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

38



--------------------------------------------------------------------------------

(vii) Liens securing judgments for the payment of money not constituting an
Event of Default under this Note or securing appeal or other surety bonds
related to such judgments; provided that enforcement of such Liens is
effectively stayed;

 

(viii) Liens securing purchase money Indebtedness, Indebtedness of foreign
Subsidiaries and assumed Indebtedness of an acquired Person permitted under
Section 7.03(e), (g) or (h) of the Senior Credit Agreement, respectively,
provided such Liens attach only to the property specified therein;

 

(ix) Liens incurred or deposits made to secure performance of tenders, statutory
obligations, bids, leases or other similar obligations (other than for borrowed
money) entered into in the ordinary course of business;

 

(x) restrictions imposed in the ordinary course of business on the sale or
distribution of designated inventory that arise from the sale of such inventory
to one or more customers;

 

(xi) deposits in escrow accounts for customary purchase price adjustments,
earn-outs and indemnities in connection with Permitted Acquisitions;

 

(xii) licenses, leases or subleases granted in the ordinary course of business
not interfering in any material respect with the business of the Company or any
of its Subsidiaries;

 

(xiii) restrictions imposed in the ordinary course of business on the sale or
distribution of designated inventory that arise from the sale of such inventory
to one or more customers;

 

(xiv) Liens in favor of customs or revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods;

 

(xv) deposits in escrow accounts for customary purchase price adjustments,
earn-outs and indemnities in connection with Permitted Acquisitions; and

 

(xvi) Liens on the assets of any Designated Borrower organized in the
Netherlands arising under clause 18 of the general terms and conditions
(algemene voorwaarden) of any member of the Dutch Bankers’ Association
(Nederlandse Vereniging van Banken) or any similar term applied by a financial
institution in the Netherlands pursuant to its general terms and conditions.

 

(pp) “Permitted Refinancing” means any amendment, modification, restatement,
refinancing, extension, refunding, renewal or replacement of the Senior
Indebtedness which amendment, modification, restatement, refinancing, extension,
refunding,

 

39



--------------------------------------------------------------------------------

renewal or replacement does not cause the Senior Indebtedness to exceed the
Senior Indebtedness Cap.

 

(qq) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

(rr) “Principal Market” means The New York Stock Exchange, Inc.

 

(ss) “Registration Rights Agreement” means that certain registration rights
agreement between the Company and the initial holders of the Notes relating to
the registration of the resale of the shares of Common Stock issuable upon
conversion of the Notes.

 

(tt) “Reorganization Subordinated Securities” shall mean any debt or equity
securities of any of the Credit Parties or any other Person that are distributed
to the Holder in respect of the Subordinated Indebtedness pursuant to a
confirmed plan of reorganization or adjustment that (a) are subordinated,
including in right of payment, to the Senior Bank Indebtedness (or any debt or
equity securities issued in substitution of all or any portion of the Senior
Bank Indebtedness) to at least the same extent as the Subordinated Indebtedness
is subordinated to the Senior Bank Indebtedness and (b) do not have terms better
for the holders thereof than the terms of the Subordinated Indebtedness.

 

(uu) “Required Holders” means the holders of Notes representing at least a
majority of the aggregate principal amount of the Notes then outstanding;
provided however that if and for so long as one of the Buyers (as defined in the
Securities Purchase Agreement) together with its Affiliates holds more than 50%
of the aggregate principal amount of Notes outstanding then “Required Holders”
shall mean holders of Notes representing at least 66  2/3% of the principal
amount of Notes outstanding. For purposes of determining the principal amount of
Notes outstanding, any Notes purchased or held for the account of the Company or
any of its Affiliates will be excluded.

 

(vv) “SEC” means the United States Securities and Exchange Commission.

 

(ww) “Securities Purchase Agreement” means that certain securities purchase
agreement between the Company and the initial holders of the Notes pursuant to
which the Company issued the Notes.

 

(xx) “Securities Purchase Documents” means that the Securities Purchase
Agreement, this Note, the Registration Rights Agreement, the Subsidiary Guaranty
Agreement and all other agreements, documents and instruments executed from time
to time in connection therewith, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

(yy) “Senior Credit Agreement” means (a) that certain Credit Agreement, dated as
of October 1, 2004 by and among the Company, certain subsidiaries of the Company
party thereto, as borrowers, the Agent, the Lenders, US Bank National
Association, as Syndication Agent, and Bank of Oklahoma, N.A., as Managing
Agent, as amended by the First

 

40



--------------------------------------------------------------------------------

Amendment to Credit Agreement, dated as of November 23, 2004 as in effect on the
date hereof and as may be further amended, restated, modified or supplemented
from time to time with the written consent of the Required Holders pursuant to
the terms hereof and (b) any Permitted Refinancing thereof; provided, that for
the purpose of Section 16 hereof and the related definitions, all references to
the Senior Credit Agreement shall mean the Senior Credit Agreement in effect as
of the date hereof.

 

(zz) “Senior Bank Indebtedness Documents” means the Senior Credit Agreement and
all other Loan Documents (as such term is defined in the Senior Credit
Agreement), as the same may be amended, restated, supplemented or otherwise
modified from time to time and any replacement thereof in connection with a
Permitted Refinancing.

 

(aaa) “Senior Bank Indebtedness” means all obligations, liabilities and
indebtedness of every nature of the Company from time to time owed to the Agent
or any Lender under the Senior Bank Indebtedness Documents, including, without
limitation, the principal amount of all debts, claims and indebtedness, accrued
and unpaid interest and all fees, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and from time
to time hereafter owing, due or payable, whether before or after the filing of a
bankruptcy, reorganization, insolvency, receivership or similar proceeding under
the Bankruptcy Code together with any interest accruing thereon after the
commencement of such proceeding, without regard to whether or not such interest
is an allowed claim; provided, however, that at no time shall the principal
amount of the Senior Bank Indebtedness exceed the greater of (i) the sum of
$100,000,000 plus Available Cash and (ii) the product of (x) 3.0 and (y)
Consolidated EBITDA for the prior four calendar quarters.

 

(bbb) “Senior Indebtedness” means all obligations, liabilities and indebtedness
of every nature of the Company from time to time owed to the Agent or any Lender
under (i) the Senior Bank Indebtedness Documents, including, without limitation,
the principal amount of all debts, claims and indebtedness, accrued and unpaid
interest and all fees, costs and expenses, whether primary, secondary, direct,
contingent, fixed or otherwise, heretofore, now and from time to time hereafter
owing, due or payable, whether before or after the filing of a bankruptcy,
reorganization, insolvency, receivership or similar proceeding under the
Bankruptcy Code together with any interest accruing thereon after the
commencement of such proceeding, without regard to whether or not such interest
is an allowed claim and (ii) Indebtedness permitted under Section 7.03(a), (c)
(to the extent constituting Guarantees of Senior Indebtedness), (d), (e), (g)
and (n) of the Senior Credit Agreement (and any Permitted Refinancing thereof);
provided, however, that at no time shall the principal amount of the Senior
Indebtedness exceed the greater of (i) the sum of (x) $100,000,000 plus
Available Cash and (y) Indebtedness permitted under the terms of Section
7.03(a), (c) (to the extent constituting Guarantees of Senior Indebtedness),
(d), (e), (g) and (n) of the Senior Credit Agreement (and any Permitted
Refinancing thereof) and (ii) the product of (x) 3.0 and (y) Consolidated EBITDA
for the prior four calendar quarters (the “Senior Indebtedness Cap”). Senior
Indebtedness under the Senor Credit Agreement shall be considered to be
outstanding whenever any loan commitment under the Senior Bank Indebtedness
Documents is outstanding.

 

41



--------------------------------------------------------------------------------

(ccc) “Strategic Acquisition” means any acquisition by the Company, whether
through an acquisition of stock or merger of any business, assets or
technologies the primary purpose of which is not to raise equity capital.

 

(ddd) “Subscription Date” means November 23, 2004.

 

(eee) “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person.

 

(fff) “Subsidiary Guaranty Agreement” means the Subsidiary Guaranty Agreement,
dated as of November 23, 2004, by the parties signatory thereto in favor of the
Buyers.

 

(ggg) “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, rate hedging agreements, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement, including any such obligations or liabilities under any Master
Agreement.

 

(hhh) “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any affiliate of a
Lender).

 

(iii) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the

 

42



--------------------------------------------------------------------------------

closing time of trading on such exchange or market, then during the hour ending
at 4:00:00 p.m., New York Time).

 

(jjj) “Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as the Principal Market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York Time (or such other time as the Principal
Market publicly announces is the official close of trading) as reported by
Bloomberg through its “Volume at Price” functions, or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.). If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as determined by a
written resolution of the Board of Directors of the Company and the Holder. If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 25. All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.

 

(kkk) “Williams Acquisition” means the acquisition of the membership interests
in each of Williams Specialty Services LLC, Williams Plan Services LLC and
Williams Industrial Services LLC for an aggregate consideration not in excess of
$65,900,000 pursuant to the Acquisition Agreement (as defined in the Senior
Credit Agreement).

 

[Signature Page Follows]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

GLOBAL POWER EQUIPMENT GROUP INC.

By:

   

Name:

   

Title:

   

 



--------------------------------------------------------------------------------

EXHIBIT I to

Form of Note

 

GLOBAL POWER EQUIPMENT GROUP INC.

CONVERSION NOTICE

 

Reference is made to the Convertible Senior Subordinated Note (the “Note”)
issued to the undersigned by Global Power Equipment Group Inc. (the “Company”).
In accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock, par value $0.01 per share (the “Common
Stock”), of the Company as of the date specified below.

 

Date of Conversion:

                                         
                                        
                                        
                                                         

Aggregate Conversion Amount to be converted:

                                         
                                                                   

 

Please confirm the following information:

 

Conversion Price:

                                         
                                        
                                        
                                                             

Number of shares of Common Stock to be issued:

                                         
                                                                   

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:

                                         
                                        
                                        
                                                                               
                                           
                                        
                                        
                                                                               
                                           
                                        
                                        
                                                                               

 

Facsimile Number:

                                         
                                        
                                        
                                                           

 

Authorization:

                                         
                                        
                                        
                                                                    

 

By:

                                         
                                        
                                        
                                        
                                                

 

Title:

                                         
                                        
                                        
                                        
                                             

 

Dated:                                          
                                        
                                        
                                        
                                           

 

DTC Participant Number:

                                         
                                        
                                        
                                           

Account Number:

                                         
                                        
                                        
                                           

(if electronic book entry transfer)

Transaction Code Number:

                                         
                                        
                                        
                                           

(if electronic book entry transfer)

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
EquiServe Trust Company, N.A. to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions, dated November
23, 2004, from the Company and acknowledged and agreed to by EquiServe Trust
Company, N.A.

 

GLOBAL POWER EQUIPMENT GROUP INC.

By:

       

Name:

   

Title:

 